--------------------------------------------------------------------------------


Exhibit 10.1




DATED JULY 30, 2007
 
 


LOAN AGREEMENT
for a
US$35,000,000 Loan
to
GRASMERE MARITIME LIMITED,
ULLSWATER MARITIME LIMITED
and
WINDERMERE MARITIME LIMITED
 
provided by
THE BANKS AND FINANCIAL INSTITUTIONS SET OUT IN SCHEDULE 1
 
Arranger
KfW
 
Swap Bank
KfW
 
Agent
KfW
 
Security Trustee
KfW


--------------------------------------------------------------------------------



Contents
 
Clause
 
Page
1
Purpose and definitions
1
2
The Commitment and the Advances
13
3
Interest and Interest Periods
14
4
Repayment and prepayment
16
5
Fees, commitment commission and expenses
20
6
Payments and taxes; accounts and calculations
20
7
Representations and warranties
22
8
Undertakings
26
9
Conditions
31
10
Events of Default
32
11
Indemnities
35
12
Unlawfulness and increased costs
36
13
Security, set off and pro-rata payments
38
14
Accounts
40
15
Assignment, substitution and lending office
40
16
Agent and Security Trustee
42
17
Notices and other matters
43
18
Governing law and jurisdiction
45



Schedule 1 The Banks and their Commitments
47
Schedule 2 Form of Drawdown Notice
48
Schedule 3 Documents and evidence required as conditions precedent to making
available the Commitment
49
Schedule 4 Form of Substitution Certificate
55
Schedule 5 Form of Master Swap Agreement
59
Schedule 6 Form of Corporate Guarantee
60
Schedule 7 Form of Mortgage
61
Schedule 8 Form of Deed of Covenant
62
Schedule 9 Form of Manager’s Undertaking
63
Schedule 10 Form of Charter Assignment
64
Schedule 11 Form of Swap Assignment
65
Schedule 12 Form of Account Pledge
66

 

--------------------------------------------------------------------------------


 
THIS AGREEMENT is dated
 
2007 and made BETWEEN:



 
(1)
GRASMERE MARITIME LIMITED, ULLSWATER MARITIME LIMITED and WINDERMERE MARITIME
LIMITED as joint and several Borrowers;

 
(2)
the banks and financial institutions whose names and addresses are set out in
Schedule 1 (the “Banks”);

 
(3)
KfW, a public law institution established under the laws of Germany whose office
is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal Republic of
Germany, as arranger;

 
(4)
KfW, a public law institution established under the laws of Germany whose office
is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal Republic of
Germany, as swap bank;

 
(5)
KfW, a public law institution established under the laws of Germany whose office
is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal Republic of
Germany, as agent; and

 
(6)
KfW, a public law institution established under the laws of Germany, whose
office is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal
Republic of Germany, as security trustee.

 
IT IS AGREED as follows:
 
1
Purpose and definitions

 
1.1
Purpose

 
This Agreement sets out the terms and conditions upon and subject to which the
Banks agree, according to their several obligations, to make available to the
Borrowers, jointly and severally, in three (3) Advances, a loan of up to thirty
five million Dollars ($35,000,000) for the purpose of financing part of the cost
of the purchase of the Ships.
 
1.2
Definitions

 
In this Agreement, unless the context otherwise requires:
 
“Account Bank” means Fortis Bank (Nederland) N.V., whose office is at Coolsingel
93, P.O. Box 749, 3000 AS Rotterdam (or of such other address as may last have
been notified to the other parties to this Agreement) or such other bank as may
be designated by the Agent as the Account Bank for the purposes of this
Agreement and includes its successors in title;
 
“Account Pledge” means the pledge executed (or as the context may require) to be
executed by the Corporate Guarantor in favour of the Security Trustee (as
security trustee on behalf of the Creditors) in respect of the Earnings Account
in substantially the form set out in Schedule 12 or otherwise in a form and
substance acceptable to the Agent in its sole discretion;
 
“Advance” means each borrowing of a proportion of the Commitment by the
Borrowers or (as the context may require) the principal amount of such borrowing
and means:
 
 
(a)
in relation to GRASMERE, the Grasmere Advance;

 
 
(b)
in relation to ULLSWATER, the Ullswater Advance; or

 
 
(c)
in relation to WINDERMERE, the Windermere Advance,

 
and “Advances” means all of them;

1

--------------------------------------------------------------------------------



“Agency Agreement” means the agency agreement executed or (as the context may
require) to be executed between the Agent and the Creditors in the agreed form;
 
“Agent” means KfW, whose office is at Palmengartenstrasse 5-9, D60325, Frankfurt
am Main, Federal Republic of Germany (or of such other address as may last have
been notified to the other parties to this Agreement pursuant to clause 17.1.3)
or such other person as may be appointed as agent to the Creditors pursuant to
the Agency Agreement (and includes its successors in title);
 
“Arranger” means KfW, whose office is at Palmengartenstrasse 5-9, D60325,
Frankfurt am Main, Federal Republic of Germany (or such other address as may
last have been notified to the other parties of this Agreement pursuant to
clause 17.1.3) and includes its successors in title;
 
“Assignee” has the meaning ascribed thereto in clause 15.3;
 
“Banking Day” means a day on which dealings in deposits in Dollars are carried
on in the London Interbank Eurocurrency Market and (other than Saturday or
Sunday) on which banks are open for business in London, Frankfurt am Main,
Rotterdam and New York City (or any other relevant place of payment under clause
6);
 
“Banks” means the banks and financial institutions listed in Schedule 1 and
includes their respective successors in title and Assignees and Substitutes and
“Bank” means any of them;
 
“Borrowed Money” means Indebtedness in respect of (a) money borrowed or raised
and debit balances at banks, (b) any bond, note, loan stock, debenture or
similar debt instrument, (c) acceptance or documentary credit facilities,
(d) receivables sold or discounted (otherwise than on a non-recourse basis), (e)
deferred payments for assets or services acquired, (f) finance leases and hire
purchase contracts, (g) swaps, forward exchange contracts, futures and other
derivatives, (h) any other transaction (including, without limitation, forward
sale or purchase agreements) having the commercial effect of a borrowing or
raising of money or of any of (b) to (g) above and (i) guarantees in respect of
Indebtedness of any person falling within any of (a) to (h) above;
 
“Borrower” means:
 
 
(a)
in relation to the GRASMERE, the Grasmere Borrower;

 
 
(b)
in relation to the ULLSWATER, the Ullswater Borrower; or

 
 
(c)
in relation to the WINDERMERE, the Windermere Borrower,

 
and “Borrowers” means all of them;
 
“Borrowers' Security Documents” means, at any relevant time, such of the
Security Documents as shall have been executed by any of the Borrowers at such
time;
 
“Borrowers’ Group” means the Borrowers and their Related Companies;
 
“Charter” means in respect of a Ship any time or consecutive voyage charter with
a duration in excess of twelve (12) months entered into by a Borrower with a
charterer acceptable to the Agent;
 
“Charter Assignment” means in respect of a Ship a specific assignment of the
Charters (as defined in the Corporate Guarantee) and any Charter in respect of a
Ship executed or (as the context may require) to be executed by a Borrower in
favour of the Agent (as security agent and trustee on behalf of the Creditors)
in substantially the form set out in Schedule 10;
 
2

--------------------------------------------------------------------------------



“Classification” means:
 
 
(a)
in relation to the GRASMERE, the classification denomination allocated to this
Ship by the Classification Society (with the approval of the Agent) at the time
of its acquisition by the relevant Borrower;

 
 
(b)
in relation to the ULLSWATER, the classification denomination allocated to this
Ship by the Classification Society (with the approval of the Agent) at the time
of its acquisition by the relevant Borrower; or

 
 
(c)
in relation to the WINDERMERE, the classification denomination allocated to this
Ship by the Classification Society (with the approval of the Agent) at the time
of its acquisition by the relevant Borrower,

 
with the Classification Society or such other classification as the Agent shall,
at the request of a Borrower, have agreed in writing shall be treated as the
Classification in relation to such Borrower’s Ship for the purposes of the
relevant Ship Security Documents
 
“Classification Society” means Nippon Kaiji Kyokai or such other classification
society which is a member of the International Association of Classification
Societies which the Agent shall, at the request of a Borrower, have agreed in
writing shall be treated as the Classification Society in relation to such
Borrower's Ship for the purposes of the relevant Ship Security Documents;
 
“Commitment” means the amounts which the Banks have agreed to lend or make
available to the Borrowers under clause 2.1 as reduced by any relevant term of
this Agreement;
 
“Compulsory Acquisition” means requisition for title or other compulsory
acquisition, requisition, appropriation, expropriation, deprivation, forfeiture
or confiscation for any reason of a Ship by any Government Entity or other
competent authority, whether de jure or de facto, but shall exclude requisition
for use or hire not involving requisition of title;
 
“Contract” means:
 
 
(a)
in relation to the GRASMERE, the Grasmere Contract;

 
 
(b)
in relation to the ULLSWATER, the Ullswater Contract; or

 
 
(c)
in relation to the WINDERMERE, the Windermere Contract,

 
and “Contracts” means all of them;
 
“Contract Price” means:
 
 
(a)
in relation to the GRASMERE, the Grasmere Contract Price;

 
 
(b)
in relation to the ULLSWATER, the Ullswater Contract Price; or

 
 
(c)
in relation to the WINDERMERE, the Windermere Contract Price;

 
“Contribution” means, in relation to each Bank, the principal amount of the Loan
owing to such Bank at any relevant time;
 
“Corporate Guarantee” means the corporate guarantee executed or (as the context
may require) to be executed by the Corporate Guarantor in favour of the Security
Trustee (as security agent and trustee on behalf of the Creditors) in the form
set out in Schedule 6;
 
“Corporate Guarantor” means MC Shipping Inc. of 80 Broad Street, Monrovia,
Liberia and includes its successors in title;
 
3

--------------------------------------------------------------------------------



“Creditors” means, together, the Arranger, the Agent, the Swap Bank, the
Security Trustee and the Banks and “Creditor” means any of them;
 
“Credit Support Document” has the meaning given to that expression in Section 14
of the Master Swap Agreement and as set out in Part 4, paragraph (g) of the
Schedule to the Master Swap Agreement;
 
“Credit Support Provider” means any person defined as such in the Master Swap
Agreement pursuant to Section 14 of the Master Swap Agreement;
 
“Deed of Covenant” means:
 
 
(a)
in relation to the GRASMERE, the Grasmere Deed of Covenant;

 
 
(b)
in relation to the ULLSWATER, the Ullswater Deed of Covenant; or

 
 
(c)
in relation to the WINDERMERE, the Windermere Deed of Covenant,

 
and “Deeds of Covenants” means all of them;”
 
“Default” means any Event of Default or any event or circumstance with which the
giving of notice or lapse of time or satisfaction of any other condition (or any
combination thereof) would constitute an Event of Default;
 
“Delivery Date” means:
 
 
(a)
in relation to the GRASMERE, the date on which the GRASMERE is delivered to the
Grasmere Borrower in accordance with the Grasmere Contract;

 
 
(b)
in relation to the ULLSWATER, the date on which the ULLSWATER is delivered to
the Ullswater Borrower in accordance with the Ullswater Contract; or

 
 
(c)
in relation to the WINDERMERE, the date on which the WINDERMERE is delivered to
the Windermere Borrower in accordance with the Windermere Contract;

 
“DOC” means a document of compliance issued to an Operator in accordance with
rule 13 of the ISM Code;
 
“Dollars” and “$” mean the lawful currency of the United States of America and
in respect of all payments to be made under any of the Security Documents mean
funds which are for same day settlement in the New York Clearing House Interbank
Payments System (or such other US dollar funds as may at the relevant time be
customary for the settlement of international banking transactions denominated
in US dollars);
 
“Drawdown Date” means any date, being a Banking Day falling during the Drawdown
Period, on which an Advance is, or is to be, made;
 
“Drawdown Notice” means, in relation to each Advance, a notice in substantially
the form of Schedule 2 in respect of such Advance;
 
“Drawdown Period” means the period commencing on the date of this Agreement and
ending on the Termination Date or the period ending on such earlier date (if
any) on which (a) the aggregate amount of the Advances is equal to the
Commitment or (b)  the Commitment is reduced to zero pursuant to clauses 4.4,
10.1, or 12;
 
“Earnings” means, in relation to each Ship, all moneys whatsoever from time to
time due or payable to the relevant Borrower during the Security Period arising
out of the use or operation of such Ship including (but without limiting the
generality of the foregoing) all freight, hire and passage moneys, income
arising out of pooling arrangements, compensation payable to the relevant
Borrower in the event of requisition of such Ship for hire, remuneration for
salvage or towage services, demurrage and detention moneys and damages for
breach (or payments for variation or termination) of any charterparty or other
contract for the employment of such Ship and any sums recoverable under any loss
of earnings insurance;
 
4

--------------------------------------------------------------------------------



“Earnings Account” means an interest bearing Dollar account of the Corporate
Guarantor opened or (as the context may require) to be opened with the Account
Bank with account number 0255119062 with Account Reference MC Shipping-B and
includes any sub-accounts thereof and any other account designated in writing by
the Agent to be an Earnings Account for the purposes of this Agreement;
 
“Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien, hypothecation, assignment, trust arrangement or security interest or other
encumbrance of any kind securing any obligation of any person or any type of
preferential arrangement (including,  without limitation, title transfer and/or
retention arrangements having a similar effect);
 
“Environmental Claim” means:
 
 
(a)
any and all enforcement, clean-up, removal or other governmental or regulatory
action or order or claim instituted or made pursuant to any Environmental Law or
resulting from a Spill; or

 
 
(b)
any claim made by any other person relating to a Spill;

 
“Environmental Incident” means any Spill:
 
 
(a)
from any Fleet Vessel; or

 
 
(b)
from any other vessel in circumstances where:

 
 
(i)
any Fleet Vessel or its owner, operator or manager may be liable for
Environmental Claims arising from the Spill (other than Environmental Claims
arising and fully satisfied before the date of this Agreement); and/or

 
 
(ii)
any Fleet Vessel may be arrested or attached in connection with any such
Environmental Claims;

 
“Environmental Laws” means all laws, regulations and conventions concerning
pollution or protection of human health or the environment;
 
“Event of Default” means any of the events or circumstances described in
clause 10.1;
 
“Flag State” means the Commonwealth of the Bahamas or such other state or
territory designated in writing by the Agent, at the request of a Borrower, as
being the “Flag State” of such Borrower’s Ship for the purposes of the relevant
Ship Security Documents;
 
“Fleet Vessel” means each of the Ships and any other vessel owned, operated,
managed or crewed by any member of the Borrowers’ Group;
 
“Government Entity” means and includes (whether having a distinct legal
personality or not) any national or local government authority, board,
commission, department, division, organ, instrumentality, court or agency and
any association, organisation or institution of which any of the foregoing is a
member or to whose jurisdiction any of the foregoing is subject or in whose
activities any of the foregoing is a participant;
 
“GRASMERE” means the 1997-built, 7,200 cbm LPG carrier “GRASMERE” with IMO
number 9148609 owned on the date of this Agreement by the Grasmere Seller and
registered on the Singapore flag and to be registered on its Delivery Date
through the Registry under the laws and flag of the Flag State;
 
5

--------------------------------------------------------------------------------



“Grasmere Advance” means an Advance of up to twelve million five hundred
thousand Dollars ($12,500,000) made or (as the context may require) to be made
available to the Borrowers for the purpose of financing part of the purchase
price of GRASMERE pursuant to the Grasmere Contract;
 
“Grasmere Borrower” means Grasmere Maritime Limited of 80 Broad Street,
Monrovia, Liberia and includes its successors in title;
 
“Grasmere Contract” means the memorandum of agreement dated 12 June 2007 (as
amended by addendum No. 1 dated 18 June 2007) and made between the Grasmere
Borrower and the Grasmere Seller relating to the sale by the Grasmere Seller and
the purchase by the Grasmere Borrower of the GRASMERE;
 
“Grasmere Contract Price” means the purchase price under the Grasmere Contract,
being fourteen million four hundred thousand Dollars ($14,400,000) or such
lesser sum in Dollars as may be payable by the Grasmere Borrower to the Grasmere
Seller pursuant to the Grasmere Contract;
 
“Grasmere Deed of Covenant” means the deed of covenant collateral to the
Grasmere Mortgage executed or (as the context may require) to be executed by the
Grasmere Borrower in favour of the Security Trustee (as security agent and
trustee on behalf of the Creditors) in substantially the form set out in
Schedule 8;
 
“Grasmere Management Agreement” means the agreement made or (as the context may
require) to be made between the Grasmere Borrower and the Manager in a form
previously approved by the Agent providing (inter alia) for the Manager to
manage the GRASMERE;
 
“Grasmere Manager’s Undertaking” means the manager’s undertaking in respect of
the GRASMERE executed or (as the context may require) to be executed by the
Manager in favour of the Security Trustee (as security agent and trustee on
behalf of the Creditors) in substantially the form set out in Schedule 9;
 
“Grasmere Mortgage” means the first priority Bahamas mortgage of the GRASMERE
executed or (as the context may require) to be executed by the Grasmere Borrower
in favour of the Security Trustee (as security agent and trustee on behalf of
the Creditors) in substantially the form set out in Schedule 7;
 
“Grasmere Seller” means Snow Shipping Pte Ltd. Of 460 Alexandra Road, #30-04 PSA
Building, Singapore 119963, Singapore, and includes its successors in title;
 
“Indebtedness” means any obligation for the payment or repayment of money,
whether as principal or as surety and whether present or future, actual or
contingent;
 
“Interest Payment Date” means the last day of an Interest Period;
 
“Interest Period” means, in relation to any Advance or, as the case may be, the
Loan, each period for the calculation of interest in respect of such Advance or
the Loan ascertained in accordance with clauses 3.2 and 3.3;
 
“ISM Code” means the International Management Code for the Safe Operation of
Ships and for Pollution Prevention constituted pursuant to Resolution A. 741
(18) of the International Maritime Organisation and incorporated into the Safety
of Life at Sea Convention and includes any amendments or extensions thereto and
any regulation issued pursuant thereto;
 
“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organization and incorporated into Safety of Life at Sea Convention;
 
“ISSC” means in respect of a Ship an International Ship Security Certificate
issued in respect of such Ship pursuant to the ISPS Code;
 

6

--------------------------------------------------------------------------------



“LIBOR” means, in relation to a particular period:
 
 
(a)
the rate per annum that appears on Reuters at or about 11.00 a.m. (London time)
two Banking Days before the commencement of that period for deposits in Dollars
in an amount comparable with the relevant sum for a period equivalent to such
period for delivery on the first Banking Day of such period; or

 
 
(b)
if no display rate is quoted on the Reuters Screen for Dollars, the arithmetic
mean (rounded upwards to the nearest one sixteenth of one per cent (1/16%)) of
the rates per annum offered to the Banks by leading banks in the London
Interbank Market at or about 11.00 a.m. London time two Banking Days before the
commencement of that period for the offering of deposits in Dollars of an amount
comparable with the relevant sum at the commencement of such period for a period
comparable with such period fixed for its duration;

 
and, for the purposes of this definition, "Reuters" means the display designated
as Page “LIBOR 01” on the Reuters Service (or other such page as may replace
Page 01 on that service or such other service as may be nominated by the British
Bankers' Association as the information vendor for the purpose of displaying
British Bankers' Association Interest Settlement Rates for deposits in Dollars)
provided that if the Borrowers shall at any time enter into any Transaction(s)
under the Master Swap Agreement, LIBOR shall (during the period when any such
Transaction(s) are effective and for an amount equal to the notional amount of
such Transaction(s)) be the rate for deposits in Dollars for a period equivalent
to such period at or about 11 a.m. on the second Banking Day before the first
day of such period as displayed on Reuters page ISDA (or such other page as may
replace such page ISDA) on such system for the purposes of displaying
International Swap Dealers Association Interbank rates from London for deposits
in Dollars) provided that if on such date no such rate is so displayed, LIBOR
for such period shall be determined in accordance with the first paragraph of
this definition excluding this proviso;
 
“Loan” means the aggregate principal amount owing to the Banks under this
Agreement at any relevant time;
 
“Majority Banks” means that Bank or those Banks whose Contribution or the
aggregate of whose Contributions (as the case may be) is at any time equal to or
greater than sixty-six and two thirds per cent. (66 ⅔%) of the Loan;
 
“Management Agreement” means:
 
 
(a)
in relation to the GRASMERE, the Grasmere Management Agreement;

 
 
(b)
in relation to the ULLSWATER, the Ullswater Management Agreement; or

 
 
(c)
in relation to the WINDERMERE, the Windermere Management Agreement,

 
and “Management Agreements” means all of them;
 
“Manager” means Hanseatic Shipping Co. Ltd. of P.O. Box 50127, 3601 Limassol,
Cyprus and includes its successors in title and “Manager” means any of them;
 
“Manager's Undertaking” means:
 
 
(a)
in relation to the GRASMERE, the Grasmere Manager’s Undertaking;

 
 
(b)
in relation to the ULLSWATER, the Ullswater Manager’s Undertaking; or

 
 
(c)
in relation to the WINDERMERE, the Windermere Manager’s Undertaking,

 
and “Managers’ Undertakings” means all of them;

7

--------------------------------------------------------------------------------



“Margin” means zero point seven five per cent (0.75%) per annum;
 
“Master Swap Agreement” means the agreement made or (as the context may require)
to be made between the Borrowers and the Swap Bank comprising an ISDA Master
Agreement and Schedule thereto in substantially the form set out in Schedule 5
or in such other form and substance acceptable to the Agent in its sole
discretion and any Confirmations (as defined therein) supplemental thereto with
respect to this Agreement;
 
“month” means a period beginning in one calendar month and ending in the next
calendar month on the day numerically corresponding to the day of the calendar
month on which it started, provided that (a) if the period started on the last
Banking Day in a calendar month or if there is no such numerically corresponding
day, it shall end on the last Banking Day in such next calendar month and (b) if
such numerically corresponding day is not a Banking Day, the period shall end on
the next following Banking Day in the same calendar month but if there is no
such Banking Day it shall end on the preceding Banking Day and “months” and
“monthly” shall be construed accordingly;
 
“Mortgage” means:
 
 
(a)
in relation to the GRASMERE, the Grasmere Mortgage;

 
 
(b)
in relation to the ULLSWATER, the Ullswater Mortgage; or

 
 
(c)
in relation to the WINDERMERE, the Windermere Mortgage,

 
and “Mortgages” means all of them;
 
“Operator” means any person who is from time to time during the Security Period
concerned in the operation of a Ship and falls within the definition of
“Company” set out in rule 1.1.2 of the ISM Code;
 
“Permitted Encumbrance” means any Encumbrance in favour of the Creditors or any
of them  created pursuant to the Security Documents and Permitted Liens;
 
“Permitted Liens” means any lien on a Ship for master’s, officer’s or crew’s
wages outstanding in the ordinary course of trading, any lien for salvage, and
any ship repairer’s or outfitter’s possessory lien;
 
“Pollutant” means and includes oil and its products, any other polluting, toxic
or hazardous substance whose release into the environment is regulated or
penalised by Environmental Laws;
 
“Registry” means, in relation to a Ship, the offices of the Bahamas Maritime
Authority or such other registrar, commissioner or representative of the Flag
State who is duly authorised and empowered to register such Ship, the relevant
Borrower's title to such Ship and the relevant Mortgage under the laws and flag
of the Flag State;
 
“Related Company” of a person means any Subsidiary of such person, any company
or other entity of which such person is a Subsidiary and any Subsidiary of any
such company or entity;
 
“Relevant Jurisdiction” means any jurisdiction in which or where any Security
Party is incorporated, resident, domiciled, has a permanent establishment,
carries on, or has a place of business or is otherwise effectively connected;
 
“Repayment Dates” means, in respect of each Advance, the date falling six months
after the Drawdown Date relative to the first Advance and each of the dates
falling at three monthly intervals thereafter up to and including the date
falling one hundred and twenty (120) months after the Drawdown Date for such
first Advance;

8

--------------------------------------------------------------------------------



“Security Documents” means this Agreement, the Account Pledge, the Mortgages,
the Deeds of Covenants, any Charter Assignment, the Managers’ Undertakings, the
Corporate Guarantee, the Master Swap Agreement, the Swap Assignment and any
other documents as may have been or shall from time to time after the date of
this Agreement be executed to guarantee and/or secure all or any part of the
Loan, interest thereon and other moneys from time to time owing by the Borrowers
pursuant to this Agreement (whether or not any such document also secures moneys
from time to time owing pursuant to any other document or agreement);
 
“Security Party” means the Borrowers, the Corporate Guarantor, the Manager or
any other person who may at any time be a party to any of the Security Documents
(other than the Creditors);
 
“Security Period” means the period commencing on the date of this Agreement and
terminating upon discharge of the security created by the Security Documents by
payment of all moneys payable thereunder;
 
“Security Requirement” means the amount in Dollars (as certified by the Agent
whose certificate shall, in the absence of manifest error, be conclusive and
binding on the Borrowers and the Banks) which is, for the period from the
Drawdown Date relative to the first Advance until the date thirty-six months
(36) after such Drawdown Date, one hundred and ten per cent. (110%) and at all
other times, one hundred and twenty per cent (120%) of the Loan;
 
“Security Trustee” means KfW whose office is at Palmengartenstrasse 5-9, D60325,
Frankfurt am Main, Federal Republic of Germany or such other person who may be
appointed security agent and trustee for the Creditors pursuant to the Agency
Agreement and includes its successors in title and assigns;
 
“Security Value” means the amount in Dollars (as certified by the Agent whose
certificate shall, in the absence of manifest error, be conclusive and binding
on the Borrowers and the Creditors) which is, at any relevant time, the
aggregate of (a) the market value of the Ships as most recently determined in
accordance with clause 8.2.2, (b) any cash collateral deposited with the Agent
or the Security Trustee or the Account Bank pursuant to clause 8.2.1 (subject to
cash collateral being pledged to the Security Trustee in a manner acceptable to
the Security Trustee) and (c) the market value of any other additional security
for the time being actually provided to any of the Creditors pursuant to
clause 8.2;
 
“Seller” means:
 
 
(a)
in relation to the GRASMERE, the Grasmere Seller;

 
 
(b)
in relation to the ULLSWATER, the Ullswater Seller; or

 
 
(c)
in relation to the WINDERMERE, the Windermere Seller;

 
“Ship”:
 
 
(a)
in relation to the Grasmere Borrower and the Grasmere Advance, means the
GRASMERE;

 
 
(b)
in relation to the Ullswater Borrower and the Ullswater Advance, means the
ULLSWATER; or

 
 
(c)
in relation to the Windermere Borrower and the Windermere Advance, means the
WINDERMERE,

 
and “Ships” means all of them;
 
“Ship Security Documents” means:

9

--------------------------------------------------------------------------------



(a)
in relation to the GRASMERE, the Grasmere Mortgage, the Grasmere Deed of
Covenant, any Charter Assignment relative to the GRASMERE and the Grasmere
Manager’s Undertaking;

 
 
(b)
in relation to the ULLSWATER, the Ullswater Mortgage, the Ullswater Deed of
Covenant, any Charter Assignment relative to the ULLSWATER and the Ullswater
Manager’s Undertaking; or

 
 
(c)
in relation to the WINDERMERE, the Windermere Mortgage, the Windermere Deed of
Covenant, any Charter Assignment relative to the WINDERMERE and the Windermere
Manager’s Undertaking;

 
“SMC” means a safety management certificate issued in respect of a Ship in
accordance with rule 13 of the ISM Code;
 
“Spill” means any actual or threatened emission, spill, release or discharge of
a Pollutant into the environment;
 
“Subsidiary” of a person means any company or entity directly or indirectly
controlled by such person, and for this purpose “control” means either the
ownership of more than fifty per cent (50%) of the voting share capital (or
equivalent rights of ownership) of such company or entity or the power to direct
its policies and management, whether by contract or otherwise;
 
“Substitute” has the meaning ascribed thereto in clause 15.4;
 
“Substitute Certificate” means a certificate in substantially the form set out
in Schedule 4 (or in such other form as the Agent and the Banks shall approve or
require);
 
“Swap Assignment” means the security assignment executed or (as the context may
require) to be executed by the Borrowers in favour of the Security Trustee (as
security agent and trustee on behalf of the Creditors) in the form set out in
Schedule 11;
 
“Swap Bank” means KfW, whose office is at Palmengartenstrasse 5-9, D60325,
Frankfurt am Main, Federal Republic of Germany and includes its successors and
assigns;
 
“Taxes” includes all present and future taxes, levies, imposts, duties, fees or
charges of whatever nature together with interest thereon and penalties in
respect thereof and “Taxation” shall be construed accordingly;
 
“Termination Date” means 30 September 2007 or such later date as the Agent may
agree in writing;
 
“Total Loss” means, in relation to a Ship:
 
 
(a)
the actual, constructive, compromised or arranged total loss of such Ship; or

 
 
(b)
the Compulsory Acquisition of such Ship; or

 
 
(c)
the hijacking, theft, condemnation, capture, seizure, arrest, detention or
confiscation of such Ship (other than where the same amounts to the Compulsory
Acquisition of such Ship) by any Government Entity, or by persons acting or
purporting to act on behalf of any Government Entity, unless such Ship be
released and restored to the relevant Borrower from such hijacking, theft,
condemnation, capture, seizure, arrest, detention or confiscation within thirty
(30) days after the occurrence thereof;

 
“Transaction” has the meaning ascribed to it in the Master Swap Agreement;
 
“ULLSWATER” means the 1996-built, 7,200 cbm LPG carrier “ULLSWATER” owned on the
date of this Agreement by the Ullswater Seller and registered under the
Singapore flag and to be registered on its Delivery Date in the ownership of the
Ullswater Borrower through the Registry under the laws and flag of the Flag
State;

10

--------------------------------------------------------------------------------



“Ullswater Advance” means an Advance of up to eleven million, nine hundred
thousand Dollars ($11,900,000) made or (as the context may require) to be made
available to the Borrowers for the purpose of financing part of the purchase
price of the ULLSWATER by the Ullswater Borrower pursuant to the Ullswater
Contract;
 
“Ullswater Borrower” means Ullswater Maritime Limited of 80 Broad Street,
Monrovia, Liberia and includes its successors in title;
 
“Ullswater Contract” means the memorandum of agreement dated 12 June 2007 (as
amended by an addendum No. 1 dated 18 June 2007) and made between the Ullswater
Seller and the Ullswater Borrower relating to the sale by the Ullswater Seller,
and the purchase by the Ullswater Borrower, of the ULLSWATER;
 
“Ullswater Contract Price” means the purchase price under the Ullswater
Contract, being thirteen million nine hundred thousand Dollars ($13,900,000) or
such other lesser sum in Dollars as may be payable by the Ullswater Borrower to
the Ullswater Seller pursuant to the Ullswater Contract;
 
“Ullswater Deed of Covenant” means the deed of covenant collateral to the
Ullswater Mortgage executed or (as the context may require) to be executed by
the Ullswater Borrower in favour of the Security Trustee (as security agent and
trustee on behalf of the Creditors) in substantially the form set out in
Schedule 8;
 
“Ullswater Management Agreement” means the agreement made or (as the context may
require) to be made between the Ullswater Borrower and the Manager in a form
previously approved in writing by the Agent providing (inter alia) for the
Manager to manage the ULLSWATER;
 
“Ullswater Manager’s Undertaking” means the manager’s undertaking in respect of
the ULLSWATER executed or (as the context may require) to be executed by the
Manager in favour of the Security Trustee (as security agent and trustee on
behalf of the Creditors) in substantially the form set out in Schedule 9;
 
“Ullswater Mortgage” means the first priority Bahamas mortgage of the ULLSWATER
executed or (as the context may require) to be executed by the Ullswater
Borrower in favour of the Security Trustee (as security agent and trustee on
behalf of the Creditors) in substantially the form set out in Schedule 7;
 
“Ullswater Seller” means Ullswater Shipping Pte. Ltd. of Singapore, and includes
its successors in title;
 
“Underlying Documents” means together, the Contracts, any Charters and the
Management Agreements;
 
“WINDERMERE” means the 1995-built, 6,550 cbm LPG carrier “WINDERMERE” owned on
the date of this Agreement by the Windermere Seller and registered under the
Singapore flag and to be registered on its Delivery Date in the ownership of the
Windermere Borrower through the Registry under the laws and flag of the Flag
State;
 
“Windermere Advance” means an Advance of up to ten million six hundred thousand
Dollars ($10,600,000) made or (as the context may require) to be made available
to the Borrowers for the purpose of financing part of the purchase price of the
WINDERMERE by the Windermere Borrower pursuant to the Windermere Contract;
 
“Windermere Borrower” means Windermere Maritime Limited of 80 Broad Street,
Monrovia, Liberia and includes its successors in title;

11

--------------------------------------------------------------------------------



“Windermere Contract” means the memorandum of agreement dated 12 June 2007 (as
amended by an addendum No. 1 dated 18 June 2007) and made between the Windermere
Seller and the Windermere Borrower relating to the sale by the Windermere
Seller, and the purchase by the Windermere Borrower, of the WINDERMERE;
 
“Windermere Contract Price” means the purchase price under the Windermere
Contract, being twelve million, four hundred thousand Dollars ($12,400,000) or
such other lesser sum in Dollars as may be payable by the Windermere Borrower to
the Windermere Seller pursuant to the Windermere Contract;
 
“Windermere Deed of Covenant” means the deed of covenant collateral to the
Windermere Mortgage executed or ( as the context may require) to be executed by
the Windermere Borrower in favour of the Security Trustee (as security agent and
trustee on behalf of the Creditors) in substantially the form set out in
Schedule 8;
 
“Windermere Management Agreement” means the agreement made or (as the context
may require) to be made between the Windermere Borrower and the Manager in a
form previously approved in writing by the Agent providing (inter alia) for the
Manager to manage the WINDERMERE;
 
“Windermere Manager’s Undertaking” means the manager’s undertaking in respect of
the WINDERMERE executed or (as the context may require) to be executed by the
Manager in favour of the Agent (as security agent and trustee on behalf of the
Creditors) in substantially the form set out in Schedule 9;
 
“Windermere Mortgage” means the first priority Bahamas mortgage of the
WINDERMERE executed or (as the context may require) to be executed by the
Windermere Borrower in favour of the Security Trustee (as security agent and
trustee on behalf of the Creditors) in substantially the form set out in
Schedule 7; and
 
“Windermere Seller” means Windermere Shipping Pte. Ltd. of Singapore, and
includes its successors in title.
 
1.3
Headings

 
Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.
 
1.4
Construction of certain terms

 
In this Agreement, unless the context otherwise requires:
 
1.4.1
references to clauses and Schedules are to be construed as references to
clauses of, and Schedules to, this Agreement and references to this Agreement
include its Schedules;

 
1.4.2
references to (or to any specified provision of) this Agreement or any other
document shall be construed as references to this Agreement, that provision or
that document as in force for the time being and as amended in accordance with
terms thereof, or, as the case may be, with the agreement of the relevant
parties;

 
1.4.3
references to a “regulation” include any present or future regulation, rule,
directive, requirement, request or guideline (whether or not having the force of
law) of any agency, authority, central bank or government department or any
self-regulatory or other national or supra-national authority;

 
1.4.4
words importing the plural shall include the singular and vice versa;

 
1.4.5
references to a time of day are to London time;

 
12

--------------------------------------------------------------------------------



1.4.6
references to a person shall be construed as references to an individual, firm,
company, corporation, unincorporated body of persons or any Government Entity;

 
1.4.7
references to a “guarantee” include references to an indemnity or other
assurance against financial loss including, without limitation, an obligation to
purchase assets or services as a consequence of a default by any other person to
pay any Indebtedness and “guaranteed” shall be construed accordingly; and

 
1.4.8
references to any enactment shall be deemed to include references to such
enactment as re-enacted, amended or extended.

 
1.5
Agreed forms

 
In this Agreement, any document expressed to be “in the agreed form” means a
document in a form agreed by (and for the purposes of identification signed by
or on behalf of) the Borrowers and the Banks or (in the case of any of the other
Security Documents) a document in the form actually executed by both the
relevant Security Party or relevant Security Parties and the Security Trustee,
the Agent and/or the Banks and/or the Swap Bank.
 
1.6
Third party rights

 
No term of this Agreement is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a party to this Agreement.
 
1.7
Effectiveness of Majority Banks decision

 
Where this Agreement provides for any matter to be determined by reference to
the opinion of the Majority Banks or to be subject to the consent or request of
the Majority Banks or for any action to be taken on the instructions of the
Majority Banks, such opinion, consent, request or instructions shall (as between
the Banks and the Agent) only be regarded as having been validly given or issued
by the Majority Banks if all the Banks and the Agent shall have received prior
notice of the matter on which such opinion, consent, request or instructions are
required to be obtained and a majority of the Banks and the Agent shall have
given or issued such opinion, consent, request or instructions.
 
2
The Commitment and the Advances

 
2.1
Agreement to lend

 
The Banks, relying upon each of the representations and warranties in clause 7,
agree to lend to the Borrowers, jointly and severally, upon and subject to
clause 2.5 and other terms of this Agreement in three (3) Advances upon and
subject to the terms of this Agreement the principal sum of up to thirty five
million Dollars ($35,000,000).  The obligation of each Bank under this Agreement
shall be to contribute that proportion of each Advance which, as at the Drawdown
Date of such Advance, its Commitment bears to the aggregate Commitment of all of
the Banks.
 
2.2
Obligations of Banks several

 
The obligations of the Banks under this Agreement are several; the failure of
any Bank to perform such obligations shall not relieve any other Bank, the
Security Trustee the Agent or the Borrowers or any of them of any of their
respective obligations or liabilities under this Agreement nor shall the Agent
or the Security Trustee be responsible for the obligations of any Bank (except
for its own obligations, if any, as a Bank) nor shall any Bank be responsible
for the obligations of any other Bank under this Agreement.
 
2.3
Interests of Banks several

 
Notwithstanding any other term of this Agreement the interests of the Agent, the
Security Trustee and the Banks are several and the amount due to the Agent, the
Security Trustee (for its own account) and to each Bank is a separate and
independent debt.  The Agent, the Security Trustee and the Banks shall have the
right to protect and enforce its rights arising out of this Agreement and it
shall not be necessary for the Agent or the Security Trustee or any Bank (as the
case may be) to be joined as an additional party in any proceedings for this
purpose.
 

13

--------------------------------------------------------------------------------



2.4
Drawdown

 
Subject to the terms and conditions of this Agreement, each Advance shall be
made to the Borrowers on the relevant Drawdown Date following receipt by the
Agent from the Borrowers of an original Drawdown Notice not later than 10:00
a.m. on the third Banking Day before the date, which shall be a Banking Day
falling within the Drawdown Period, on which the Borrowers propose such Advance
is made.  A Drawdown Notice shall be effective on actual receipt by the Agent
and, once given, shall, subject as provided in clause 3.6.1, be irrevocable.
 
2.5
Timing and limitation of Advances

 
2.5.1
Subject to the other provisions of this clause 2.5, the amount of each Advance
shall be for such amount as is specified in the Drawdown Notice for that
Advance.

 
2.5.2
Each Advance shall be made in accordance with clause 6.2 and the amount of each
Advance shall be as follows:

 
 
(a)
the amount of the Grasmere Advance shall be up to twelve million five hundred
thousand Dollars ($12,500,000);

 
 
(b)
the amount of the Ullswater Advance shall be up to eleven million, nine hundred
thousand Dollars ($11,900,000); and

 
 
(c)
the amount of the Windermere Advance shall be up to ten million, six hundred
thousand Dollars ($10,600,000).

 
2.6
Availability

 
Upon receipt of a Drawdown Notice in respect of an Advance complying with the
terms of this Agreement, the Agent shall promptly notify each Bank and, subject
to the provisions of clause 9, each Bank shall make available to the Agent its
portion of the relevant Advance for payment by the Agent in accordance with
clause 6.2.  The Borrowers acknowledge that payment of the Grasmere Advance to
the Grasmere Seller or the Ullswater Advance to the Ullswater Seller or the
Windermere Advance to the Windermere Seller in accordance with clause 6.2 shall
satisfy the obligation of the Banks to lend that Advance to the Borrowers under
this Agreement.
 
2.7
Termination of Commitment

 
Any part of the Commitment which remains undrawn and uncancelled by the
Termination Date shall no longer be available to the Borrowers pursuant to this
Agreement and the Banks shall have no further obligations to the Borrowers in
respect of that undrawn part of the relevant Advance.
 
2.8
Application of proceeds

 
Without prejudice to the Borrowers’ obligations under clause 8.1.3, the Banks
shall have, no further responsibility for the application of the proceeds of the
Loan or any part thereof by the Borrowers.
 
3
Interest and Interest Periods

 
3.1
Normal interest rate

 
Subject to the Master Swap Agreement, the Borrowers shall pay interest on each
Advance in respect of each Interest Period relating thereto on each Interest
Payment Date (or, in the case of Interest Periods of more than three (3) months,
by instalments, the first instalment three (3) months from the commencement of
the Interest Period and the subsequent instalments at intervals of three (3)
months or, if shorter, the period from the date of the preceding instalment
until the Interest Payment Date relative to such Interest Period) at the rate
per annum determined by the Agent to be the aggregate of (a) the Margin, and
(b) LIBOR for such Interest Period.
 
14

--------------------------------------------------------------------------------



3.2
Selection of Interest Periods

 
Subject to the Master Swap Agreement, the Borrowers may by notice received by
the Agent not later than 10:00 a.m. on the second Banking Day before the
beginning of each Interest Period specify whether such Interest Period shall
have a duration of three, six or twelve months, or such other period as the
Borrowers and the Agent may agree provided always that if on any date upon which
an Interest Period falls to be selected by the Borrowers pursuant to this clause
3.2 a Transaction or Transactions (which is/are effective or which shall become
effective during the relevant Interest Period) shall have been entered into
between the Bank and the Borrowers pursuant to the Master Swap Agreement LIBOR
shall during the period of any such Transaction(s) and for an amount equal to
the notional amount of such Transaction(s) be determined by reference to the
rate for deposits in Dollars displayed on Reuters page ISDA in accordance with
the proviso to the definition of LIBOR and, for the avoidance of doubt, LIBOR
for that Advance or, as the case may be, part of the Loan which exceeds the
notional amount of the Transaction(s) shall be determined by reference to the
rate for deposits in Dollars referred to in the definition of LIBOR but
excluding the proviso to such definition.
 
3.3
Determination of Interest Periods

 
Every Interest Period shall be of the duration specified by the Borrowers
pursuant to clause 3.2 but so that:
 
3.3.1
the initial Interest Period in respect of each Advance shall commence on the
Drawdown Date of such Advance and each subsequent Interest Period for such
Advance shall commence on the last day of the previous Interest Period for such
Advance;

 
3.3.2
the initial Interest Period in respect of each Advance after the first Advance
shall end on the same day as the then current Interest Period for the Loan;

 
3.3.3
if any Interest Period for an Advance would otherwise overrun a Repayment Date
for such Advance, then, in the case of the last Repayment Date for such Advance,
such Interest Period shall end on such Repayment Date, and in the case of any
other Repayment Date or Repayment Dates, the relevant Advance shall be divided
into parts so that there is one part in the amount of the repayment instalment
due on each Repayment Date for such Advance falling during that Interest Period
and having an Interest Period ending on the relevant Repayment Date and another
part in the amount of the balance of the relevant Advance having an Interest
Period ascertained in accordance with clause 3.2 and the other provisions of
this clause 3.3;

 
3.3.4
if the Borrowers fail to specify the duration of an Interest Period in
accordance with the provisions of clause 3.2 and this clause 3.3 such Interest
Period shall have a duration of three (3) months or such other period as shall
comply with this clause 3.3; and

 
3.3.5
for the avoidance of doubt, during the currency of any Transaction, Interest
Periods in respect of each Advance or, as the case may be, the Loan shall
coincide with the payment dates set out in such Transaction and the rate of
interest shall coincide with the fixed rate of interest determined in accordance
with such Transaction.

 
3.4
Default interest

 
If the Borrowers fail to pay any sum (including, without limitation, any sum
payable pursuant to this clause 3.4) on its due date for payment under any of
the Security Documents, the Borrowers shall pay interest on such sum on demand
from the due date up to the date of actual payment (as well after as before
judgment) at a rate determined by the Agent pursuant to this clause 3.4.  The
period beginning on such due date and ending on such date of payment shall be
divided into successive periods of not more than three (3) months as selected by
the Agent each of which (other than the first, which shall commence on such due
date) shall commence on the last day of the preceding such period.  The rate of
interest applicable to each such period shall be the aggregate (as determined by
the Agent) of (a) two per cent (2%) per annum, (b) the Margin, and (c) LIBOR for
such period.  Such interest shall be due and payable on the last day of each
such period as determined by the Agent and each such day shall, for the purposes
of this Agreement, be treated as an Interest Payment Date, provided that if such
unpaid sum is an amount of principal which became due and payable by reason of a
declaration by the Agent under clause 10.2.2 or a prepayment pursuant to clauses
4.2, 4.4, 8.2.1(a) or 12.1, on a date other than an Interest Payment Date
relating thereto, the first such period selected by the Agent shall be of a
duration equal to the period between the due date of such principal sum and such
Interest Payment Date and interest shall be payable on such principal sum during
such period at a rate of two per cent (2%) above the rate applicable thereto
immediately before it shall have become so due and payable.  If, for the reasons
specified in clause 3.6.1, the Agent is unable to determine a rate in accordance
with the foregoing provisions of this clause 3.4, each Bank shall promptly
notify the Agent of the cost of funds to such Bank and interest on any sum not
paid on its due date for payment shall be calculated at a rate determined by the
Agent to be two per cent (2%) per annum above the aggregate of the Margin and
the cost of funds to such Bank.
 
15

--------------------------------------------------------------------------------



3.5
Notification of Interest Periods and interest rate

 
The Agent shall notify the Borrowers and the Banks promptly of the duration of
each Interest Period and of each rate of interest (or, as the case may be
default interest) determined by it under this clause 3.
 
3.6
Market disruption; non-availability

 
3.6.1
If and whenever, at any time prior to the commencement of any Interest Period
the Agent shall have determined (which determination shall, in the absence of
manifest error, be conclusive):

 
 
(a)
that adequate and fair means do not exist for ascertaining LIBOR during such
Interest Period; or

 
 
(b)
the Agent shall have received notification from any of the Banks, that deposits
in Dollars are not available to such Banks in the London Interbank Market in the
ordinary course of business in sufficient amounts to fund the Loan or their
Contributions for such Interest Period,

 
the Agent shall forthwith give notice (a “Determination Notice”) thereof to the
Borrowers and to each of the Banks.  A Determination Notice shall contain
particulars of the relevant circumstances giving rise to its issue.  After the
giving of any Determination Notice the undrawn amount of the Commitment shall
not be borrowed until notice to the contrary is given to the Borrowers by the
Agent.
 
3.6.2
During the period of ten days after any Determination Notice has been given by
the Agent under clause 3.6.1, each Bank shall certify an alternative basis (the
“Substitute Basis”) for maintaining its Contribution.  The Substitute Basis may
include alternative interest periods, alternative currencies or alternative
rates of interest but shall include a margin above the cost of funds, including
Additional Cost, if any, to such Bank equivalent to the Margin.  The Substitute
Basis so certified shall be binding upon the Borrowers, and shall take effect in
accordance with its terms from the date specified in the Determination Notice
until such time as the Agent notifies the Borrowers that none of the
circumstances specified in clause 3.6.1 continues to exist whereupon the normal
interest rate fixing provisions of this Agreement shall apply.

 
4
Repayment and prepayment

 
4.1
Repayment

 
4.1.1
Grasmere Advance

 
Subject to the provisions of this Agreement the Borrowers shall repay the
Grasmere Advance by thirty-nine (39) instalments, one such instalment to be
repaid on each of the Repayment Dates for such Advance and the amount of each
instalment (other than the thirty-ninth and final instalment) shall be two
hundred and twelve thousand, eight hundred and two Dollars ($212,802) and the
amount of the final instalment shall be four million four hundred and thirteen
thousand, five hundred and twenty-four Dollars ($4,413,524) (constituting a
repayment instalment of two hundred and twelve thousand, eight hundred and two
Dollars ($212,802) and a balloon payment of four million two hundred thousand
seven hundred and twenty-two Dollars ($4,200,722)).  If the Grasmere Advance is
not drawn in full, the amount of each repayment instalment shall be reduced
proportionately.  No amount repaid may be reborrowed.
 
16

--------------------------------------------------------------------------------



4.1.2
Ullswater Advance

 
Subject to the provisions of this Agreement the Borrowers shall repay the
Ullswater Advance by thirty-nine (39) instalments, one such instalment to be
repaid on each of the Repayment Dates for such Advance and the amount of each
instalment (other than the thirty-ninth and final instalment) shall be two
hundred and two thousand five hundred and eighty-eight Dollars ($202,588) and
the amount of the final instalment shall be four million two hundred and one
thousand six hundred and fifty six  Dollars ($4,201,656) (constituting a
repayment instalment of two hundred and two thousand five hundred and
eighty-eight Dollars ($202,588) and a balloon payment of three million nine
hundred and ninety-nine thousand and sixty-eight Dollars ($3,999,068)).  If the
Ullswater Advance is not drawn in full, the amount of each repayment instalment
shall be reduced proportionately.  No amount repaid may be reborrowed.
 
4.1.3
Windermere Advance

 
Subject to the provisions of this Agreement the Borrowers shall repay the
Windermere Advance by thirty-nine (39) instalments, one such instalment to be
repaid on each of the Repayment Dates for such Advance and the amount of each
instalment (other than the thirty-ninth and final instalment) shall be one
hundred and eighty thousand four hundred and fifty-six Dollars ($180,456) and
the amount of the final instalment shall be three million seven hundred and
forty two thousand six hundred and seventy-two Dollars ($3,742,672)
(constituting a repayment instalment of one hundred and eighty thousand four
hundred and fifty-six Dollars ($180,456) and a balloon payment of three million
five hundred and sixty two thousand two hundred and sixteen Dollars
($3,562,216)).  If the Windermere Advance is not drawn in full, the amount of
each repayment instalment shall be reduced proportionately.  No amount repaid
may be reborrowed.
 
4.2
Voluntary prepayment

 
The Borrowers may prepay the Loan in whole or part (being one million Dollars
($1,000,000) or any larger sum which is an integral multiple of one million
Dollars ($1,000,000) on any Interest Payment Date relating to the part of the
Loan to be repaid without premium or penalty
 
4.3
Master Swap Agreement, repayments and prepayments

 
4.3.1
Notwithstanding any provision of the Master Swap Agreement to the contrary, in
the case of a prepayment of all or part of the Loan (including, without limit,
upon a Total Loss in accordance with clause 4.4) then subject to clause 4.3.2
the Swap Bank shall be entitled but not obliged (and, where relevant, may do so
without the consent of the Borrowers, where it would otherwise be required or
necessary under the Master Swap Agreement) to amend, re-book, supplement,
cancel, close out, net out, terminate, liquidate, transfer or assign all or any
part of the rights, benefits and obligations created by any Transaction and/or
the Master Swap Agreement and/or to obtain or re-establish any hedge or related
trading position to the extent any outstanding exposure is no longer wholly
matched with or linked to all or part of the Loan in such manner and with such
person as the Swap Bank may reasonably believe appropriate and both the Swap
Bank’s and the Borrowers’ continuing obligations under any Transaction and/or
the Master Swap Agreement shall, unless agreed otherwise by the Swap Bank, be
calculated so far as the Swap Bank considers it practicable by reference to the
amended repayment schedule for the Loan taking into account the fact that less
than the full amount of the Loan remains outstanding.

 
4.3.2
If less than the full amount of the Loan remains outstanding, following a
prepayment under this Agreement and the Swap Bank in its absolute discretion
agrees, following a written request of the Borrowers, that the Borrowers may be
permitted to maintain all or part of a Transaction in an amount not wholly
matched with or linked to all or part of the Loan, the Borrowers shall within
ten days of being notified by or on behalf of the Swap Bank of such requirement,
provide the Agent (as security agent and trustee) with, or procure the provision
to the Agent of, such additional security as shall in the reasonable opinion of
the Swap Bank be adequate to secure the performance of such Transaction, which
additional security shall take such form, be constituted by such documentation
and be entered into between such parties, as the Swap Bank in its absolute
discretion may approve or require, and each document comprising such additional
security shall constitute a Credit Support Document.

 

17

--------------------------------------------------------------------------------



4.3.3
The Borrowers shall on the first written demand of the Swap Bank indemnify the
Swap Bank and the Agent in respect of all losses, costs and expenses (including,
but not limited to, legal costs and expenses) properly incurred or sustained by
the Swap Bank and/or the Agent as a consequence of or in relation to the
effecting of any matter or transactions referred to in this clause 4.3. The Swap
Bank shall account to the Borrowers for any benefit resulting as a consequence
of, or in relation to the effecting of any matter or transaction referred to in
this clause 4.3.

 
4.3.4
Notwithstanding any provisions of the Master Swap Agreement to the contrary, if
for any reason a Transaction has been entered into but the Loan is not drawn
down under this Agreement then, subject to clause 4.3.5, the Swap Bank shall be
entitled but not obliged (and, where relevant, may do so without the consent of
the Borrowers where it would otherwise be required whether under the Master Swap
Agreement or otherwise) to amend, re-book, supplement, cancel, close out, net
out, terminate, liquidate, transfer or assign all or any part of the rights,
benefits and obligations created by such Transaction(s) and/or the Master Swap
Agreement and/or to obtain or re-establish any hedge or related trading position
in any manner and with any person the Swap Bank in its absolute discretion may
determine.

 
4.3.5
If a Transaction has been entered into but the Loan is not drawn down under this
Agreement and the Swap Bank in its absolute discretion agrees, following a
written request of the Borrowers, that the Borrowers may be permitted to
maintain all or part of a Transaction, the Borrower shall within ten days of
being notified by or on behalf of the Swap Bank of such requirement, provide the
Agent (as security agent and trustee) with, or procure the provision to the
Agent of, such additional security as shall in the opinion of the Swap Bank be
adequate to secure the performance of such Transaction, which additional
security shall take such form, be constituted by such documentation and be
entered into between such parties, as the Swap Bank in its absolute discretion
may approve or require, and each document comprising such additional security
shall constitute a Credit Support Document for the purposes of the Master Swap
Agreement and/or otherwise.

 
4.3.6
Without prejudice to or limitation of the obligations of the Borrowers under
clause 4.3.3, in the event that the Swap Bank exercises any of its rights under
clauses 4.3.1, 4.3.2, 4.3.4, or 4.3.5 and such exercise results in all or part
of a Transaction being terminated such Transaction or the part thereof
terminated (which shall for the purposes hereof be treated as a separate
Transaction) in each case shall be treated under the Master Swap Agreement in
the same manner as if it were a Terminated Transaction (as defined in Section 14
of the Master Swap Agreement) pursuant to an Event of Default (as so defined in
that Section 14) by the Borrowers and, accordingly, the Swap Bank shall be
permitted to recover from the Borrowers a payment for early termination
calculated in accordance with the provisions of Section 6(e)(i) of the Master
Swap Agreement in respect of such Transaction.

 
4.4
Prepayment on Total Loss and sale

 
4.4.1
On any of the Ships becoming a Total Loss or being involved in an incident which
in the opinion of the Banks may result in any of the Ships being subsequently
determined to be a Total Loss, or on any Ship being sold prior to drawdown of
the Advance for such Ship, the obligation of the Banks to make that Advance
shall immediately cease and the Commitment in respect of that Advance shall be
reduced to zero.

 
4.4.2
On the date ninety (90) days after that on which such Ship became a Total Loss
or, if earlier, on the date upon which the insurance proceeds in respect of such
Total Loss are or Requisition Compensation is received by the relevant Borrower
(or the Security Trustee and/or the other Creditors pursuant to the Ship
Security Documents), or in the case of a sale of a Ship immediately on the
completion of the sale of such Ship, the Borrowers shall prepay the Advance
attributable to such Ship and such further amount (if any) as shall be necessary
to ensure that the provisions of clause 8.2 remain fully satisfied and shall
apply the remaining insurance proceeds or Requisition Compensation or sale
proceeds in payment to the Earnings Account.

 
18

--------------------------------------------------------------------------------



4.4.3
For the purpose of this Agreement, a Total Loss shall be deemed to have
occurred:

 
 
(a)
in the case of an actual total loss, on the actual date and at the time such
Ship was lost or, if such date is not known, on the date on which such Ship was
last reported;

 
(b)
in the case of a constructive total loss, upon the date and at the time notice
of abandonment of the Ship is given to the insurers of such Ship for the time
being (provided a claim for Total Loss is admitted by such insurers) or, if such
insurers do not forthwith accept such a claim, at the date and at the time at
which either a total loss is subsequently admitted by the insurers or a total
loss is subsequently adjudged by a competent court of law or arbitration
tribunal to have occurred;

 
 
(c)
in the case of a compromised or arranged total loss, on the date upon which a
binding agreement as to such compromised or arranged total loss has been entered
into by the insurers of such Ship;

 
 
(d)
in the case of Compulsory Acquisition, on the date upon which the relevant
requisition of title or other compulsory acquisition occurs; and

 
 
(e)
in the case of hijacking, theft, condemnation, capture, seizure, arrest,
detention or confiscation of a Ship (other than where the same amounts to
Compulsory Acquisition of such Ship) by any Government Entity, or by persons
purporting to act on behalf of any Government Entity, which deprives the
relevant Borrower of the use of such Ship for more than thirty (30) days, upon
the expiry of the period of thirty (30) days after the date upon which the
relevant hijacking, theft, condemnation, capture, seizure, arrest, detention or
confiscation occurred.

 
4.5
Amounts payable on prepayment

 
Any prepayment of all or part of the Loan under this Agreement shall be made
together with (a) accrued interest on the amount to be prepaid to the date of
such prepayment, (b) any additional amount payable under clauses 6.7 or 12.2 and
(c) all other sums payable by the Borrowers to Agent and/or the other Creditors
under this Agreement or any of the other Security Documents including, without
limitation, any accrued commitment commission payable under clause 5.1 and any
amounts payable under clause 11.
 
4.6
Notice of prepayment; reduction of repayment instalments

 
4.6.1
No prepayment may be effected under clause 4.2 unless the Borrowers shall have
given the Banks at least fourteen (14) days’ notice of their intention to make
such prepayment.  Every notice of prepayment shall be effective only on actual
receipt by the Banks, shall be irrevocable, shall specify the amount to be
prepaid and shall oblige the Borrowers to make such prepayment on the date
specified. No amount prepaid may be reborrowed. Any amount prepaid pursuant to
clauses 4.2 and 8.2.1(a) shall be applied pro rata as between the relevant
Advances and amounts repaid under clause 4.4 shall be applied first in
prepayment of the Advance in respect of the Ship that shall have been sold or
become a Total Loss and second on a pro rata basis as between the remaining
Advances all such prepayments shall be applied in reducing the repayment
instalments in inverse order of their due dates for payment.

 
4.6.2
The Borrowers may not prepay the Loan or any part thereof save as expressly
provided in this Agreement.

 
19

--------------------------------------------------------------------------------



5
Fees, commitment commission and expenses

 
5.1
Fees

 
The Borrowers shall pay to the Agent:
 
5.1.1
for the benefit of the Agent, a management fee payable on the earlier of (i) the
date of this Agreement or (ii) 1 August 2007 in the amount of one hundred and
five thousand Dollars ($105,000); and

 
5.1.2
if the Loan is not drawndown in full by 31 August 2007, a commitment fee, for
the benefit of the Agent (for distribution to the Banks) payable on the
Termination Date or, if earlier, on the Drawdown Date for the final Advance
computed from 31 August 2007 at the rate of zero point three percent (0.30%) per
annum on the daily undrawn amount of the Commitment.

 
The fee referred to in clause 5.1.1 and the commitment fee referred to in clause
5.1.2 shall be non-refundable and shall be payable by the Borrowers to the
Agent, whether or not any part of the Commitment is ever advanced.
 
5.2
Expenses

 
The Borrowers shall pay to the Agent on a full indemnity basis on demand all
reasonable expenses (including legal, printing and out-of-pocket expenses)
incurred by the Creditors or any of them:
 
5.2.1
in connection with the negotiation, preparation, execution and, where relevant,
registration of the Security Documents and of any amendment or extension of or
the granting of any waiver or consent under, any of the Security Documents and
the syndication of the Loan; and

 
5.2.2
in contemplation of, or otherwise in connection with, the enforcement of, or
preservation of any rights under, any of the Security Documents, or otherwise in
respect of the moneys owing under any of the Security Documents,

 
together with interest at the rate referred to in clause 3.4 from the date on
which such expenses were incurred to the date of payment (as well after as
before judgment).
 
5.3
Value added tax

 
All fees and expenses payable pursuant to this clause 5 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.
 
5.4
Stamp and other duties

 
The Borrowers shall pay all stamp, documentary, registration or other like
duties or taxes (including any duties or taxes payable by the Agent, the
Security Trustee and/or the Banks) imposed on or in connection with any of the
Underlying Documents, the Security Documents or the Loan and shall indemnify the
Creditors or any of them against any liability arising by reason of any delay or
omission by the Borrowers to pay such duties or taxes.
 
6
Payments and taxes; accounts and calculations

 
6.1
No set-off or counterclaim

 
The Borrowers acknowledge that in performing their obligations under this
Agreement, the Banks will be incurring liabilities to third parties in relation
to the funding of amounts to the Borrowers, such liabilities matching the
liabilities of the Borrowers to the Banks and that it is reasonable for the
Banks to be entitled to receive payments from the Borrowers gross on the due
date in order that each of the Banks is put in a position to perform its
matching obligations to the relevant third parties.  Accordingly, all payments
to be made by the Borrowers under any of the Security Documents shall be made in
full, without any set-off or counterclaim whatsoever and, subject as provided in
clause 6.6, free and clear of any deductions or withholdings, in Dollars on the
due date to such account at such bank in such place as the Agent may from time
to time specify for this purpose.  Save as otherwise provided in this Agreement
or any relevant Security Documents such payments shall be for the account of all
Banks and the Agent shall distribute such payments in like funds as are received
by the Agent to the Banks rateably in accordance with their respective
Commitment (prior to the first drawdown) or Contribution (following the first
drawdown).
 
20

--------------------------------------------------------------------------------



6.2
Payment by the Banks

 
All sums to be advanced by the Banks to the Borrowers under this Agreement shall
be remitted in Dollars on the Drawdown Date for the relevant Advance to the
account of the Agent at such bank as the Agent may have notified to the Banks
and shall be paid by the Agent on such date in like funds as are received by the
Agent to the account specified in the Drawdown Notice for such Advance.
 
6.3
Agent may assume receipt

 
Where any sum is to be paid under any of the Security Documents to the Agent for
the account of another person, the Agent may assume that the payment will be
made when due and the Agent may (but shall not be obliged to) make such sum
available to the person so entitled.  If it proves to be the case that such
payment was not made to the Agent, then the person to whom such sum was so made
available shall on request refund such sum to the Agent together with interest
thereon sufficient to compensate the Agent for the cost of making available such
sum up to the date of such repayment and the person by whom such sum was payable
shall indemnify the Agent for any and all loss or expense which the Agent may
sustain or incur as a consequence of such sum not having been paid on its due
date.  If such a sum is so paid to the Agent by the Borrowers, the Borrowers may
assume that the Agent has paid such sum to the other person for whose account it
was paid to the Agent.
 
6.4
Non-Banking Days

 
When any payment under any of the Security Documents would otherwise be due on a
day which is not a Banking Day, the due date for payment shall be extended to
the next following Banking Day unless such Banking Day falls in the next
calendar month in which case payment shall be made on the immediately preceding
Banking Day.
 
6.5
Calculations

 
All interest and other payments of an annual nature under any of the Security
Documents shall accrue from day to day and be calculated on the basis of actual
days elapsed and a three hundred and sixty (360) days year.
 
6.6
Certificates conclusive

 
Any certificate or determination of the Agent as to any rate of interest or any
other amount pursuant to and for the purposes of any of the Security Documents
shall, in the absence of manifest error, be conclusive and binding on the
Borrowers and on the Banks.
 
6.7
Grossing-up for Taxes

 
If at any time the Borrowers or any of them are required to make any deduction
or withholding in respect of Taxes from any payment due under any of the
Security Documents for the account of any Bank or the Agent or the Security
Trustee (or if the Agent is required to make any deduction or withholding from a
payment to a Bank or the Security Trustee or withholding in respect of Taxes
from any payment due under any of the Security Documents), the sum due from the
Borrowers or any of them in respect of such payment shall be increased to the
extent necessary to ensure that, after the making of such deduction or
withholding, each Bank and the Agent or the Security Trustee receives on the due
date for such payment (and retains, free from any liability in respect of such
deduction or withholding), a net sum equal to the sum which it would have
received had no such deduction or withholding been required to be made and the
Borrowers shall indemnify each Bank and the Agent and the Security Trustee
against any losses or costs incurred by it by reason of any failure of the
Borrowers or any of them to make any such deduction or withholding or by reason
of any increased payment not being made on the due date for such payment.  The
Borrowers shall promptly deliver to the Agent any receipts, certificates or
other proof evidencing the amounts (if any) paid or payable in respect of any
deduction or withholding as aforesaid.
 
21

--------------------------------------------------------------------------------



6.8
Claw-back of Tax benefit

 
If, following any such deduction or withholding as is referred to in clause 6.7
from any payment by the Borrowers (or any of them), the Banks, the Agent or the
Security Trustee shall receive or be granted a credit against or remission for
any Taxes payable by it, the Banks, the Agent or the Security Trustee (as the
case may be) shall, subject to the Borrowers (or any of them) having made any
increased payment in accordance with clause 6.6 and to the extent that the
Banks, the Agent or the Security Trustee (as the case may be) can do so without
prejudicing the retention of the amount of such credit or remission and without
prejudice to the right of the Banks, the Agent or the Security Trustee to obtain
any other relief or allowance which may be available to it, reimburse the
Borrowers (or any of them) with such amounts as the Banks, the Agent or the
Security Trustee shall in its absolute discretion certify to be the proportion
of such credit or remission as will leave the Banks, the Agent or the Security
Trustee (after such reimbursement) in no worse position that it would have been
in had there been no such deduction or withholding from the payment by the
Borrowers (or any of them) as aforesaid.  Such reimbursement shall be made
forthwith upon the Banks, the Agent or the Security Trustee certifying that the
amount of such credit or remission has been received by it.  Nothing contained
in this Agreement shall oblige the Banks, the Agent or the Security Trustee to
rearrange its tax affairs or to disclose any information regarding its tax
affairs and computations. Without prejudice to the generality of the foregoing,
the Borrowers (or any of them) shall not, by virtue of this clause 6.8, be
entitled to enquire about the Bank’s, the Agent’s or the Security Trustee’s (as
the case may be) tax affairs.
 
6.9
Loan account

 
Each Bank shall maintain, in accordance with its usual practice, an account
evidencing the amounts from time to time lent by, owing to and paid to it under
the Security Documents.  The Agent shall maintain a control account (which in
relation to the Mortgages shall be the “account current” referred to in the
Mortgages) showing the Loan and other sums owing by the Borrowers under the
Security Documents and all payments in respect thereof being made from time to
time.  The control account shall, in the absence of manifest error, be
conclusive as to the amount from time to time owing by the Borrowers under the
Security Documents.
 
7
Representations and warranties

 
7.1
Continuing representations and warranties

 
The Borrowers jointly and severally represent and warrant to each Creditor that:
 
7.1.1
Due incorporation

 
each of the Borrowers and each of the other Security Parties are duly
incorporated and validly existing in good standing, in the case of the Borrowers
and the Corporate Guarantor, under the laws of the Republic of Liberia as a
Liberian corporation, and in the case of each of the other Security Parties,
under the laws of their respective countries of incorporation as companies with
limited liability, and have power to carry on their respective businesses as
they are now being conducted and to own their respective property and other
assets;
 
7.1.2
Corporate power

 
22

--------------------------------------------------------------------------------



each of the Borrowers has power to execute, deliver and perform its obligations
under the Underlying Documents and the relevant Borrowers' Security
Documents  to which it is or is to be a party and to borrow the Commitment and
each of the other Security Parties has power to execute and deliver and perform
its obligations under the Security Documents to which it is or is to be a party;
all necessary corporate, shareholder and other action has been taken to
authorise the execution, delivery and performance of the same and no limitation
on the powers of any Borrower to borrow will be exceeded as a result of
borrowing the Loan;
 
7.1.3
Binding obligations

 
the Underlying Documents and the Security Documents constitute or will, when
executed, constitute valid and legally binding obligations of the relevant
Security Parties enforceable in accordance with their respective terms;
 
7.1.4
No conflict with other obligations

 
the execution and delivery of, the performance of their obligations under, and
compliance with the provisions of, the Underlying Documents and the Security
Documents by the relevant Security Parties will not (a) contravene any existing
applicable law, statute, rule or regulation or any judgment, decree or permit to
which any of the Borrowers or any other Security Party is subject, (b) conflict
with, or result in any breach of any of the terms of, or constitute a default
under, any agreement or other instrument to which any of the Borrowers or any
other Security Party is a party or is subject or by which it or any of its
property is bound, (c) contravene or conflict with any provision of the
constitutional documents of any of the Borrowers or any other Security Party or
(d) result in the creation or imposition of or oblige any of the Borrowers or
any of their Related Companies or any other Security Party to create any
Encumbrance (other than a Permitted Encumbrance) on any of the undertakings,
assets, rights or revenues of any of the Borrowers or their Related Companies or
any other Security Party;
 
7.1.5
No litigation

 
no litigation, arbitration or administrative proceeding is taking place, pending
or, to the knowledge of the officers of any of the Borrowers, threatened against
any of the Borrowers or any other Security Party which could have a material
adverse effect on the business, assets or financial condition of any of the
Borrowers or any other Security Party;
 
7.1.6
No filings required

 
save for the registration of the Mortgages in the relevant register under the
laws of the Flag State through the Registry, it is not necessary to ensure the
legality, validity, enforceability or admissibility in evidence of any of the
Underlying Documents or any of the Security Documents that they or any other
instrument be notarised, filed, recorded, registered or enrolled in any court,
public office or elsewhere in any Relevant Jurisdiction or that any stamp,
registration or similar tax or charge be paid in any Relevant Jurisdiction on or
in relation to any of the Underlying Documents or the Security Documents and
each of the Underlying Documents and the Security Documents is in proper form
for its enforcement in the courts of each Relevant Jurisdiction;
 
7.1.7
Choice of law

 
the choice of English law to govern the Underlying Documents and the Security
Documents (other than the Mortgages) and the choice of Bahamas law to govern the
Mortgages, and the submissions by the Security Parties to the non-exclusive
jurisdiction of the English courts are valid and binding;
 
7.1.8
No immunity

 
neither the Borrowers nor any other Security Party nor any of their respective
assets is entitled to immunity on the grounds of sovereignty or otherwise from
any legal action or proceeding (which shall include, without limitation, suit,
attachment prior to judgment, execution or other enforcement);
 
23

--------------------------------------------------------------------------------



7.1.9
Consents obtained

 
every consent, authorisation, licence or approval of, or registration with or
declaration to, governmental or public bodies or authorities or courts required
by any Security Party to authorise, or required by any Security Party in
connection with, the execution, delivery, validity, enforceability or
admissibility in evidence of each of the Underlying Documents and each of the
Security Documents to which it is or is to be a party or the performance by each
Security Party of its obligations under the Security Documents or the Underlying
Documents to which it is or is to be a party has been obtained or made and is in
full force and effect and there has been no default in the observance of any of
the conditions or restrictions (if any) imposed in, or in connection with, any
of the same;
 
7.1.10
Shareholdings

 
each of the Borrowers is legally and beneficially owned by the Corporate
Guarantor;
 
7.1.11
Compliance with ISM Code and ISPS Code

 
the Operator and the Ships have complied at all times with the ISM Code and the
ISPS Code;
 
7.1.12
Environmental matters

 
to the best of the knowledge and belief of each of the Borrowers and its
officers:
 
 
(a)
all Environmental Laws applicable to any Fleet Vessel have been complied with
and all consents, licences and approvals required under such Environmental Laws
have been obtained and complied with; and

 
 
(b)
no Environmental Claim has been made or threatened or is pending against any
member of the Borrowers’ Group or any Fleet Vessel and not fully satisfied; and

 
 
(c)
there has been no Environmental Incident;

 
7.1.13
No money laundering

 
in relation to the borrowing by the Borrowers of the Loan, the performance and
discharge of its obligations and liabilities under this Agreement and the
transactions and other arrangements effected or contemplated by this Agreement,
each of the Borrowers is acting for its own account and that the foregoing will
not involve or lead to contravention of any law, official, requirement or other
regulatory measure or procedure implemented to combat “money laundering” (as
defined in Article 1 of the Directive (91/308/EEC) of the Council of the
European Communities); and
 
7.1.14
Freedom from Encumbrances

 
none of the Ships nor any of their respective Earnings, Insurances or
Requisition Compensation (each as defined in the relevant Ship Security
Documents) nor the Earnings Account nor the Underlying Documents nor any other
properties or rights which are, or are to be the subject of any of the Security
Documents nor any part thereof will be, on the Drawdown Date for any Advance,
subject to any Encumbrance other than a Permitted Encumbrance.
 
7.2
Initial representations and warranties

 
The Borrowers jointly and severally further represent and warrant to each
Creditor that:
 
7.2.1
Pari passu

 
the obligations of each Borrower under this Agreement are direct, general and
unconditional obligations of such Borrower and rank at least pari passu with all
other present and future unsecured and unsubordinated Indebtedness of such
Borrower except for obligations which are mandatorily preferred by operation of
law and not by contract;

24

--------------------------------------------------------------------------------



7.2.2
No default under other Borrowed Money

 
none of the Borrowers nor any other Security Party is (nor would with the giving
of notice or lapse of time or the satisfaction of any other condition or
combination thereof be) in breach of or in default under any agreement relating
to Borrowed Money to which it is a party or by which it may be bound;
 
7.2.3
Information

 
the information, exhibits and reports furnished by any Security Party to the
Agent in connection with the negotiation and preparation of the Security
Documents are true and accurate in all material respects and not misleading, do
not omit material facts and all reasonable enquiries have been made to verify
the facts and statements contained therein; there are no other facts the
omission of which would make any fact or statement therein misleading;
 
7.2.4
No withholding Taxes

 
no Taxes are imposed by withholding or otherwise on any payment to be made by
any Security Party under the Underlying Documents or the Security Documents to
which such Security Party is or is to be a party or are imposed on or by virtue
of the execution or delivery by the Security Parties of the Underlying Documents
or the Security Documents or any other document or instrument to be executed or
delivered under any of the Security Documents;
 
7.2.5
No Default

 
no Default has occurred and is continuing;
 
7.2.6
The Ships

 
each Ship will on the Drawdown Date of the Advance relevant to such Ship be:
 
 
(a)
in the absolute ownership of the relevant Borrower who will on and after such
Drawdown Date be the sole, legal and beneficial owner of such Ship;

 
 
(b)
provisionally registered through the offices of the relevant Registry as a ship
under the laws and flag of the relevant Flag State;

 
 
(c)
operationally seaworthy and in every way fit for service; and

 
 
(d)
classed with the relevant Classification free of all requirements and
recommendations of the Classification Society;

 
7.2.7
Ships' employment

 
save for any Charters, none of the Ships is nor will on or before the Drawdown
Date of the Advance relevant to such Ship be subject to any charter or contract
or to any agreement to enter into any charter or contract which, if entered into
after the date of the relevant Ship Security Documents would have required the
consent of the Agent and on or before the Drawdown Date of the Advance relevant
to such Ship, there will not be any agreement or arrangement whereby the
Earnings may be shared with any other person;
 
7.2.8
No Material Adverse Change

 
there has been no material adverse change in the financial position of the
Borrowers or the Corporate Guarantor from that described  to the Agent in the
negotiation of this Agreement; and
 
7.2.9
Copies true and complete

 
the copies of the Underlying Documents delivered or to be delivered to the Agent
pursuant to clause 9.1 are, or will when delivered be, true and complete copies
of such documents; and such documents constitute valid and binding obligations
of the parties thereto enforceable in accordance with their respective terms and
there have been no amendments or variations thereof or defaults thereunder.

25

--------------------------------------------------------------------------------



7.3
Repetition of representations and warranties

 
On and as of each Drawdown Date and (except in relation to the representations
and warranties in clause 7.2) on each Interest Payment Date, the Borrowers
shall:
 
 
(a)
be deemed to repeat the representations and warranties in clauses 7.1 and 7.2 as
if made with reference to the facts and circumstances existing on such day; and

 
 
(b)
be deemed to further represent and warrant to each of the Creditors that the
then latest audited financial statements delivered to the Agent by the Borrowers
(if any) have been prepared in accordance with generally accepted international
accounting principles and practices which have been consistently applied and
present fairly and accurately the financial position of the Borrowers, as at the
end of the financial period to which the same relate and the results of the
operations of the Borrowers, for the financial period to which the same relate
and, as at the end of such financial period, neither the Borrowers nor any of
their Related Companies had any significant liabilities (contingent or
otherwise) or any unrealised or anticipated losses which are not disclosed by,
or reserved against or provided for in, such financial statements.

 
8
Undertakings

 
8.1
General

 
The Borrowers jointly and severally undertake with each Creditor that, from the
date of this Agreement and so long as any moneys are owing under any of the
Security Documents and while all or any part of the Commitment remains
outstanding, they will:
 
8.1.1
Notice of Default

 
promptly inform the Agent of any occurrence of which any of them become aware
which might adversely affect the ability of any Security Party to perform its
obligations under any of the Security Documents or the Underlying Documents to
which it is or is to be a party and, without limiting the generality of the
foregoing, will inform the Agent of any Default or of any material litigation,
arbitration or similar proceedings affecting the Borrowers and/or the Ships
forthwith upon becoming aware thereof and will from time to time, if so
requested by the Agent, confirm to the Agent in writing that, save as otherwise
stated in such confirmation, no Default has occurred which is continuing and no
material litigation, arbitration or similar proceedings have been commenced by
or against the Borrowers and/or the Ships;
 
8.1.2
Consents and licences

 
without prejudice to clauses 7.1 and 9, obtain or cause to be obtained, maintain
in full force and effect and comply in all material respects with the conditions
and restrictions (if any) imposed in, or in connection with, every consent,
authorisation, licence or approval of governmental or public bodies or
authorities or courts and do, or cause to be done, all other acts and things
which may from time to time be necessary or desirable under applicable law for
the continued due performance of all the obligations of the Security Parties
under each of the Security Documents and the Underlying Documents;
 
8.1.3
Use of proceeds

 
use the Loan exclusively for the purposes specified in clause 1.1;
 
8.1.4
Pari passu

 
26

--------------------------------------------------------------------------------


 
ensure that their obligations under this Agreement and the Master Swap Agreement
shall, at all times rank at least pari passu with all their other present and
future unsecured and unsubordinated Indebtedness with the exception of any
obligations which are mandatorily preferred by law and not by contract;
 
8.1.5
Financial statements

 
prepare unaudited financial statements of each of the Borrowers in accordance
with generally accepted international accounting principles and practices
consistently applied in respect of each financial year and deliver as many
copies of the same as the Agent may reasonably require as soon as practicable
but not later than ninety (90) days after the end of the financial period to
which they relate;
 
8.1.6
Delivery of reports

 
deliver to the Agent and each Bank as many copies as they may require of every
report, circular, notice or like document issued by the Borrowers or any of
other Security Party to its shareholders or creditors generally;
 
8.1.7
Provision of further information

 
provide the Agent and each Bank with:
 
 
(a)
such financial and other information concerning the Borrowers and their
respective affairs as the Agent or any Bank may from time to time reasonably
require; and

 
 
(b)
such documents and evidence as the Agent and any Bank shall from time to time
require, based on applicable law and regulations from time to time and the Agent
and such Bank’s own internal guidelines from time to time to identify the
Borrowers and the other Security Parties and any other persons involved or
affected by the transaction(s) contemplated by this Agreement;

 
8.1.8
Obligations under Security Documents

 
and will procure that each of the other Security Parties will, duly and
punctually perform each of the obligations expressed to be assumed by them under
the Security Documents and the Underlying Documents to which they are a party;
 
8.1.9
Compliance with ISM Code

 
and will procure that any Operator will, comply with and ensure that the Ships
and any Operator complies with the requirements of the ISM Code, including (but
not limited to) the maintenance and renewal of valid certificates pursuant
thereto throughout the Security Period;
 
8.1.10
Withdrawal of DOC and SMC

 
and will procure that any Operator will, immediately inform the Agent if there
is any threatened or actual withdrawal of such Operator’s DOC or the SMC in
respect of either of the Ships;
 
8.1.11
Issuance of DOC and SMC

 
and will procure that any Operator will, promptly inform the Agent upon the
issue to any of the Borrowers or any Operator of a DOC and to any of the Ships
of an SMC or the receipt by any of the Borrowers or any Operator of notification
that its application for the same has been refused;
 
8.1.12
Compliance with ISPS Code

 
and will procure that each Ship will comply with the requirements of the ISPS
Code including (but not limited to) the maintenance and renewal of the ISSC for
each Ship pursuant to the ISPS Code and will immediately inform the Agent if
there is any actual or threatened withdrawal of the ISSC for any Ship;

27

--------------------------------------------------------------------------------



8.1.13
Know your customer and money laundering compliance

 
provide the Banks with such documents and evidence as the Banks shall from time
to time require, based on applicable law and regulations from time to time and
the Banks’ own “know your customer” internal guidelines from time to time to
identify the Borrowers and the other Security Parties, including the ultimate
legal and beneficial owner or owners of such entities, and any other persons
involved or affected by the transaction(s) contemplated by this Agreement; and
 
8.1.14
Charters

 
shall promptly deliver to the Agent a final draft of any Charter prior to
execution thereof and deliver to the Agent a Charter Assignment in respect of
such Charter and all notices and acknowledgements required thereunder
concurrently with the execution of such Charter.
 
8.2
Security value maintenance

 
8.2.1
Security shortfall

 
If at any time the Security Value shall be less than the Security Requirement,
the Agent may give notice to the Borrowers requiring that such deficiency be
remedied and then the Borrowers shall, within a period of thirty (30) days of
the date of receipt by the Borrowers of the Agent’s said notice, either:
 
(a)
prepay such sum in Dollars as will result in the Security Requirement after such
prepayment (taking into account any other repayment of the Loan made between the
date of the notice and the date of such prepayment) being equal to the Security
Value; and/or

 
 
(b)
provide cash collateral (to be held in an account which has been pledged in
favour of the Agent (as security agent and trustee on behalf of the Creditors)
of such sum which, when added to the Security Value, shall not be less than the
Security Requirement as at such date; and/or

 
 
(c)
constitute to the satisfaction of the Banks such further security for the Loan
as shall be acceptable to the Banks having a value for security purposes (as
determined by the Banks in their absolute discretion) at the date upon which
such further security shall be constituted which, when added to the Security
Value, shall not be less than the Security Requirement as at such date.

 
The provisions of clauses 4.5 and 4.6 shall apply to prepayments under
clause 8.2.1(a).
 
8.2.2
Valuations of the Ships

 
Each of the Ships shall, for the purposes of this Agreement, be valued in
Dollars at yearly intervals by an independent firm of shipbrokers suitably
qualified and experienced in dealing with similar types of vessels to the Ships
appointed by the Agent in its sole discretion.  Each such valuation shall be
made without, unless required by the Agent, physical inspection, and on the
basis of a sale for prompt delivery for cash at arm’s length on normal
commercial terms as between a willing buyer and a willing seller without taking
into account the benefit of any charterparty or other engagement concerning the
relevant Ship. The mean of such valuations shall constitute the value of the
Ships for the purposes of this clause 8.2.
 
The value of any Ship determined in accordance with the provisions of this
clause 8.2 shall be binding upon the parties hereto until such time as any
further such valuations shall be obtained.
 
8.2.3
Information

 
28

--------------------------------------------------------------------------------


 
The Borrowers jointly and severally undertake with the Agent and each of the
Banks to supply to the Agent and to any such shipbrokers such information
concerning either of the Ships and its condition as the Agent or any such
shipbrokers may require for the purpose of making any such valuation.
 
8.2.4
Costs

 
All costs in connection with the Agent obtaining any valuation of the Ships
referred to in clause 8.2.2, and any valuation either of any additional security
for the purposes of ascertaining the Security Value at any time or necessitated
by the Borrowers electing to constitute additional security pursuant to
clause 8.2.1(c), shall be borne by the Borrowers.
 
8.2.5
Valuation of additional security

 
For the purpose of this clause 8.2, the market value of any additional security
provided or to be provided to the Banks shall be determined by the Banks in
their absolute discretion without any necessity for the Banks assigning any
reason thereto, Provided always that any vessel shall be valued under this
clause 8.2 as if it were a “Ship”.
 
8.2.6
Documents and evidence

 
In connection with any additional security provided in accordance with this
clause 8.2, the Banks shall be entitled to receive such evidence and documents
of the kind referred to in Schedule 3 as may in the Banks’ opinion be
appropriate and such favourable legal opinions as the Banks shall in their
absolute discretion require.
 
8.2.7
Security Release

 
If the Security Value shall at any time exceed the Security Requirement, and the
Borrowers shall previously have provided further security to the Bank pursuant
to clause 8.2.1(b) or 8.2.1(c), if such excess has prevailed for a period in
excess of 90 days then the Agent shall, as soon as reasonably practicable after
notice from the Borrowers to do so and subject to no Default having occurred and
continuing and to the Agent being indemnified to its satisfaction against the
cost of doing so, release any such further security specified by the Borrowers
provided that the Agent is satisfied that, immediately following such release,
the Security Value will equal or exceed an amount equal to one hundred and ten
percent (110%) of the Security Requirement.
 
8.3
Negative undertakings

 
The Borrowers jointly and severally undertake with the Agent and each of the
other Creditors that, from the date of this Agreement and so long as any moneys
are owing under the Security Documents and while all or any part of the
Commitment remains outstanding, they will not, without the prior written consent
of the Agent:
 
8.3.1
Negative pledge

 
permit any Encumbrance (other than a Permitted Encumbrance) to subsist, arise or
be created or extended over all or any part of their respective present or
future undertakings, assets, rights or revenues to secure or prefer any of their
present or future Indebtedness or other liability or obligation of the Borrowers
or that of any other person;
 
8.3.2
No merger

 
merge or consolidate with any other person;
 
8.3.3
Disposals

 
sell, transfer, abandon, lend or otherwise dispose of or cease to exercise
direct control over any part (being alone or, when aggregated with all other
disposals falling to be taken into account pursuant to this clause 8.3.3,
material in the opinion of the Banks in relation to the undertakings, assets,
rights, and revenues of the Borrowers) of their present or future undertaking,
assets, rights or revenues (otherwise than by transfers, sales or disposals for
full consideration in the ordinary course of trading) whether by one or a series
of transactions related or not except in relation to any sale of a Ship in
accordance with the terms of this Agreement;
 
29

--------------------------------------------------------------------------------



8.3.4
Other business

 
undertake any business other than the ownership and operation of the Ships and
the chartering of the Ships to third parties and matters incidental thereto;
 
8.3.5
Acquisitions

 
acquire any further assets other than the Ships and rights arising under
contracts entered into by or on behalf of the Borrowers in the ordinary course
of their businesses of owning, operating and chartering the Ships;
 
8.3.6
Other obligations

 
incur any obligations except for obligations arising under the Underlying
Documents or the Security Documents or contracts entered into in the ordinary
course of their business of owning, operating and chartering the Ships;
 
8.3.7
No borrowing

 
incur any Borrowed Money (including, without limitation, from their shareholders
or otherwise) except for Borrowed Money pursuant to the Security Documents;
 
8.3.8
Repayment of borrowings

 
repay or prepay the principal of, or pay interest on or any other sum in
connection with any of their Borrowed Money except for Borrowed Money pursuant
to the Security Documents;
 
8.3.9
Guarantees

 
issue any guarantees or indemnities or otherwise become directly or contingently
liable for the obligations of any person, firm, or corporation except pursuant
to the Security Documents and except for guarantees or indemnities from time to
time required in the ordinary course by any protection and indemnity or war
risks association with which a Ship is entered, guarantees required to procure
the release of such Ship from any arrest, detention, attachment or levy or
guarantees or undertakings required for the salvage of such Ship);
 
8.3.10
Loans

 
make any loans or grant any credit (save for normal trade credit in the ordinary
course of business) to any person or agree to do so;
 
8.3.11
Sureties

 
permit any of their Indebtedness to any person (other than the Creditors
pursuant to the Security Documents) to be guaranteed by any person (save for
guarantees or indemnities from time to time required in the ordinary course by
any protection and indemnity or war risks association with which a Ship is
entered, guarantees required to procure the release of such Ship from any
arrest, detention, attachment or levy or guarantees or undertakings required for
the salvage of a Ship);
 
8.3.12
Share Capital

 
purchase or otherwise acquire for value any shares of their capital or
distribute any of their present or future assets, undertakings, rights or
revenues to any of their shareholders (except for any dividends payable to their
shareholders);
 
30

--------------------------------------------------------------------------------



8.3.13
Subsidiaries

 
form or acquire any Subsidiaries;
 
8.3.14
Constitutional documents

 
agree to any change to their articles of incorporation, by-laws or other
constitutional documents;
 
8.3.15
Ownership of shares

 
 
(a)
permit any change in the legal and beneficial ownership of the shares in the
Borrowers; or

 
 
(b)
permit any change in the majority shareholders of the Corporate Guarantor from
that disclosed to the Agent on or before the date of this Agreement save that no
such consent shall be required if the Corporate Guarantor shall become a
Subsidiary of Bear Stearns Merchant Manager III, L.P. and the Agent’s consent to
a future transfer of shares in the Corporate Guarantor that would result in the
Corporate Guarantor ceasing to be a Subsidiary of Bear Stearns Merchant Manager
III, L.P. shall not be unreasonably withheld or delayed;

 
8.3.16
Assignment of Earnings

 
assign or agree to assign otherwise than to the Agent (as security agent and
trustee on behalf of the Creditors) the Earnings or any part thereof in respect
of any of the Ships; and
 
8.3.17
Classification, Classification Society or Flag State

 
change the Classification, the Classification Society or the Flag State of any
of the Ships.
 
9
Conditions

 
9.1
Documents and evidence

 
The obligation of each Bank to make its Commitment available shall be subject to
the condition that the Agent, or its duly authorised representative, shall have
received:
 
9.1.1
not later than two Banking Days before the day on which the Drawdown Notice for
the first Advance to be drawn down is given, the documents and evidence
specified in Part 1 of Schedule 3 in form and substance satisfactory to the
Agent; and

 
9.1.2
on or prior to the drawdown of each Advance, the documents and evidence
specified in Part 2 of Schedule 3 in relation to the Ship to which such Advance
relates, in form and substance satisfactory to the Agent.

 
9.2
General conditions precedent

 
The obligation of the Banks to make any Advance shall be subject to the further
conditions that, at the time of the giving of the Drawdown Notice for such
Advance, and at the time of the making of such Advance:
 
9.2.1
the representations and warranties contained in (a) clauses 7.1, 7.2 and 7.3 and
(b) clause 4 of the Corporate Guarantee, are true and correct on and as of each
such time as if each was made with respect to the facts and circumstances
existing at such time; and

 
9.2.2
no Event of Default shall have occurred and be continuing unremedied or unwaived
or would result from the making of the relevant Advance.

 
31

--------------------------------------------------------------------------------



9.3
Waiver of conditions precedent

 
The conditions specified in this clause 9 are inserted solely for the benefit of
the Banks and may be waived by the Banks in whole or in part and with or without
conditions.
 
9.4
Further conditions precedent

 
Not later than five Banking Days prior to each Drawdown Date and not later than
five Banking Days prior to each Interest Payment Date, the Banks may request and
the Borrowers shall, not later than two Banking Days prior to such date, deliver
to the Banks on such request further relevant certificates and/or favourable
opinions as to any or all of the matters which are the subject of clauses7, 8, 9
and 10.
 
10
Events of Default

 
10.1
Events

 
There shall be an Event of Default if:
 
10.1.1
Non-payment: any Security Party fails to pay any sum payable by it under any of
the Security Documents at the time, in the currency and in the manner stipulated
in the Security Documents (and so that, for this purpose, sums payable on demand
shall be treated as having been paid at the stipulated time if paid within three
(3) Banking Days of demand); or

 
10.1.2
Master Swap Agreement: (a) an Event of Default or Potential Event of Default (in
each case as defined in the Master Swap Agreement) has occurred and is
continuing under the Master Swap Agreement or (b) an Early Termination Date (as
defined in the Master Swap Agreement) has occurred or been or become capable of
being effectively designated under the Master Swap Agreement or (c) a person
entitled to do so give notice of an Early Termination Event under Section
6(b)(iv) of the Master Swap Agreement or (d) the Master Swap Agreement is
cancelled, terminated, suspended, rescinded or revoked or otherwise ceases to
remain in full force and effect for any reason; or

 
10.1.3
Breach of Insurance and certain other obligations: any of the Borrowers or, as
the context may require, the Manager fails to obtain and/or maintain the
Insurances (as defined in, and in accordance with the requirements of, the Ship
Security Documents) for any of the Ships or if any insurer in respect of such
Insurances cancels the Insurances or disclaims liability by reason, in either
case, of mis-statement in any proposal for the Insurances or for any other
failure or default on the part of any of the Borrowers, the Manager or any other
person or any of the Borrowers commits any breach of or omits to observe any of
the obligations or undertakings expressed to be assumed by it under clauses 8.2
or 8.3 respectively; or

 
10.1.4
Breach of other obligations: any Security Party commits any breach of or omits
to observe any of its obligations or undertakings expressed to be assumed by it
under any of the Security Documents (other than those referred to in clauses
10.1.1, 10.1.2 and 10.1.3 above) or the Underlying Documents and, in respect of
any such breach or omission which in the opinion of the Banks is capable of
remedy, such action as the Banks may require shall not have been taken within
fourteen (14) days of the Agent and/or the Banks notifying the relevant Security
Party of such default and of such required action; or

 
10.1.5
Misrepresentation: any representation or warranty made or deemed to be made or
repeated by or in respect of any Security Party in or pursuant to any of the
Security Documents or in any notice, certificate or statement referred to in or
delivered under any of the Security Documents or any of the Underlying Documents
is or proves to have been incorrect or misleading in any material respect; or

 
10.1.6
Cross-default: any Indebtedness of any Borrower or the Corporate Guarantor is
not paid when due or any Indebtedness of any Borrower or the Corporate Guarantor
becomes (whether by declaration or automatically in accordance with the relevant
agreement or instrument constituting the same) due and payable prior to the date
when it would otherwise have become due (unless as a result of the exercise by
the relevant Borrower or the Corporate Guarantor of a voluntary right of
prepayment) or any creditor of any Borrower or the Corporate Guarantor becomes
entitled to declare any such Indebtedness due and payable or any facility or
commitment available to any Borrower or the Corporate Guarantor relating to
Indebtedness is withdrawn, suspended or cancelled by reason of any default
(however described) of the person concerned unless the relevant Borrower or the
Corporate Guarantor shall have satisfied the Agent that such withdrawal,
suspension or cancellation will not affect or prejudice in any way the relevant
Borrower's or the Corporate Guarantor’s ability to pay its debts as they fall
due and fund its commitments, or any guarantee given by any Borrower or the
Corporate Guarantor in respect of Indebtedness is not honoured when due and
called upon and, the amount, or aggregate amount at any one time, of all
Indebtedness in relation to which any of the foregoing events shall have
occurred and be continuing is (in the case of the Corporate Guarantor, but not
the Borrowers) equal to or greater than one million five hundred thousand
Dollars ($1,500,000) or its equivalent in the currency in which the same is
denominated and payable; or

 
32

--------------------------------------------------------------------------------



10.1.7
Legal process: any judgment or order made against any Security Party is not
stayed or complied with within 21 days or a creditor attaches or takes
possession of, or a distress, execution, sequestration or other process is
levied or enforced upon or sued out against, any of the undertakings, assets,
rights or revenues of any Security Party and is not discharged within 21 days;
or

 
10.1.8
Insolvency: any Security Party becomes insolvent or stops or suspends making
payments (whether of principal or interest) with respect to all or any class of
its debts or announces the intention to do so; or

 
10.1.9
Reduction or loss of capital: a meeting is convened by any Security Party for
the purpose of passing any resolution to purchase, reduce or redeem any of its
share capital; or

 
10.1.10
Winding up: any corporate action, legal proceedings or other procedure or step
is taken for the purpose of winding up any Security Party (not being an action,
proceedings or a procedure which the Borrowers or the relevant Security Party
can demonstrate to the satisfaction of the Agent, by providing an opinion of
leading counsel to that effect, is frivolous, vexatious or an abuse of the
process of the court or relates to a claim to which the relevant Security Party
has a good defence and which is being vigorously contested by the relevant
Security Party) or an order is made or resolution passed for the winding up of
any Security Party or a notice is issued convening a meeting for the purpose of
passing any such resolution; or

 
10.1.11
Administration: any petition is presented, notice given or other step is taken
for the purpose of the appointment of an administrator of any Security Party or
an administration order is made in relation to any Security Party; or

 
10.1.12
Appointment of receivers and managers: any administrative or other receiver is
appointed of any Security Party or the whole or a substantial part of its assets
and/or undertaking or any other steps are taken to enforce any Encumbrance over
all or any part of the assets of any Security Party; or

 
10.1.13
Compositions: any corporate action, legal proceedings or other procedures or
steps are taken, or negotiations are commenced by any Security Party or by any
of its creditors with a view to the general readjustment or rescheduling of all
or part of its indebtedness or to proposing any kind of composition, compromise
or arrangement involving such company and any of its creditors; or

 
10.1.14
Analogous proceedings: there occurs, in relation to any Security Party, in any
country or territory in which any of them carries on business or to the
jurisdiction of whose courts any part of their assets is subject, any event
which, in the reasonable opinion of the Banks and/or Agent, appears in that
country or territory to correspond with, or have an effect equivalent or similar
to, any of those mentioned in clauses 10.1.7 to 10.1.13 (inclusive) or any
Security Party or any other Restricted Company otherwise becomes subject, in any
such country or territory, to the operation of any law relating to insolvency,
bankruptcy or liquidation; or

 
33

--------------------------------------------------------------------------------



10.1.15
Cessation of business: any Security Party suspends or ceases or threatens to
suspend or cease to carry on its business; or

 
10.1.16
Seizure: all or a material part of the undertaking, assets, rights or revenues
of, or shares or other ownership interests in, any Security Party or any other
Restricted Company are seized, nationalised, expropriated or compulsorily
acquired by or under the authority of any government; or

 
10.1.17
Invalidity: any of the Security Documents or any of the Underlying Documents
shall at any time and for any reason become invalid or unenforceable or
otherwise cease to remain in full force and effect, or if the validity or
enforceability of any of the Security Documents shall at any time and for any
reason be contested by any Security Party which is a party thereto, or if any
such Security Party shall deny that it has any, or any further, liability
thereunder; or

 
10.1.18
Unlawfulness: it becomes impossible or unlawful at any time for any Security
Party, to fulfil any of the covenants and obligations expressed to be assumed by
it in any of the Security Documents or for the Agent or the other Creditors to
exercise the rights or any of them vested in it or them under any of the
Security Documents or otherwise; or

 
10.1.19
Repudiation: any Security Party repudiates any of the Security Documents or does
or causes or permits to be done any act or thing evidencing an intention to
repudiate any of the Security Documents; or

 
10.1.20
Encumbrances enforceable: any Encumbrance (other than Permitted Liens) in
respect of any of the property (or part thereof) which is the subject of any of
the Security Documents becomes enforceable; or

 
10.1.21
Material adverse change: there occurs, in the reasonable opinion of the Agent, a
material adverse change in the financial position of any Security Party by
reference to the financial position of such Security Party as described by any
Borrower or any Security Party to the Agent in the negotiation of this
Agreement; or

 
10.1.22
Arrest: any Ship is arrested, confiscated, seized, taken in execution,
impounded, forfeited, detained in exercise or purported exercise of any
possessory lien or other claim or otherwise taken from the possession of the
relevant Borrower and the relevant Borrower shall fail to procure the release of
such Ship within a period of twenty-one (21) days thereafter; or

 
10.1.23
Registration: the registration of any Ship under the laws and flag of the Flag
State is cancelled or terminated without the prior written consent of the Agent
or, if any Ship is only provisionally registered on the Delivery Date for such
Ship, such Ship is not permanently registered under the laws and flag of the
Flag State within the time limit imposed by the Flag State (subject always to
the relevant Mortgage remaining in full force and effect); or

 
10.1.24
Unrest: the Flag State becomes involved in hostilities or civil war or there is
a seizure of power in the Flag State by unconstitutional means if, in any such
case, such event could in the opinion of the Banks and/or the Agent reasonably
be expected to have a material adverse effect on the security constituted by any
of the Security Documents; or

 
10.1.25
Environmental Incidents: there is an Environmental Incident which gives rise, or
may give rise, to an Environmental Claim which could, in the opinion of the
Banks and/or Agent be expected to have a material adverse effect (a) on the
business, assets, operations, property or financial condition of any Security
Party and/or any of the Borrowers’ Group or (b) on the security constituted by
any of the Security Documents or the enforceability of that security in
accordance with its terms; or

 
10.1.26
P&I: any Borrower, the Manager or any other person fails or omits to comply with
any requirements of the protection and indemnity association or other insurer
with which a Ship is entered for insurance or insured against protection and
indemnity risks (including oil pollution risks) to the effect that any cover
(including, without limitation, any cover in respect of liability for
Environmental Claims arising in jurisdictions where such Ship operates or
trades) is or may be liable to cancellation, qualification or exclusion at any
time.

 
34

--------------------------------------------------------------------------------



10.2
Acceleration

 
The Agent may (with the prior approval of the Majority Banks), without prejudice
to any other rights of the Banks, at any time after the occurrence of an Event
of Default by notice to the Borrowers declare that:
 
10.2.1
the obligation of each Bank to make its Commitment available shall be
terminated, whereupon the Commitment shall be reduced to zero forthwith; and/or

 
10.2.2
the Loan and all interest and commitment commission accrued and all other sums
payable under the Security Documents have become due and payable, whereupon the
same shall, immediately or in accordance with the terms of such notice, become
due and payable.

 
10.3
Demand basis

 
If, pursuant to clause 10.2.2, the Agent declares the Loan to be due and payable
on demand, the Agent may (and if so instructed by the Majority Banks shall) by
written notice to the Borrowers (a) call for repayment of the Loan on such date
as may be specified whereupon the Loan shall become due and payable on the date
so specified together with all interest and commitment commission accrued and
all other sums payable under this Agreement or (b) withdraw such declaration
with effect from the date specified in such notice.
 
11
Indemnities

 
11.1
Miscellaneous indemnities

 
The Borrowers shall on demand indemnify each Bank, the Arranger, the Swap Bank,
the Security Trustee and the Agent, without prejudice to any of their rights
under any of the Security Documents, against any loss (excluding loss of Margin)
or expense which such Bank, the Swap Bank, the Security Trustee, Arranger or the
Agent shall certify as sustained or incurred by it as a consequence of:
 
11.1.1
any default in payment of any sum under any of the Security Documents when due;

 
11.1.2
the occurrence of any other Event of Default;

 
11.1.3
any prepayment of the Loan or part thereof being made under clauses 4.4, 8.2.1
(a) or 12.1 or any other repayment or prepayment of the Loan or part thereof
being made otherwise than on an Interest Payment Date relating to the part of
the Loan prepaid or repaid; or

 
11.1.4
any Advance not being made for any reason (excluding any default by the Agent or
any Bank) after the Drawdown Notice for such Advance has been given,

 
including, in any such case, but not limited to, any loss or expense sustained
or incurred by the relevant Creditor in maintaining or funding its Contribution
or, as the case may be, Commitment or any part thereof or in liquidating or
re-employing deposits from third parties acquired to effect or maintain its
Contribution or, as the case may be, Commitment or any part thereof or any other
amount owing to such Creditor.
 
In case any of such events generate a benefit, the net value thereof as
determined by the Agent shall be accounted for by each Creditor concerned to the
Borrowers.
 
11.2
Currency indemnity

 
If any sum due from any of the Borrowers under any of the Security Documents or
any order or judgment given or made in relation thereto has to be converted from
the currency (the “first currency”) in which the same is payable under the
relevant Security Document or under such order or judgment into another currency
(the “second currency”) for the purpose of (a) making or filing a claim or proof
against the Borrowers or any of them, (b) obtaining an order or judgment in any
court or other tribunal or (c) enforcing any order or judgment given or made in
relation to any of the Security Documents, the Borrowers shall indemnify and
hold harmless each Creditor from and against any loss suffered as a result of
any difference between (i) the rate of exchange used for such purpose to convert
the sum in question from the first currency into the second currency and (ii)
the rate or rates of exchange at which the relevant Creditor may in the ordinary
course of business purchase the first currency with the second currency upon
receipt of a sum paid to it in satisfaction, in whole or in part, of any such
order, judgment, claim or proof.  Any amount due from the Borrowers under this
clause 11.2 shall be due as a separate debt and shall not be affected by
judgment being obtained for any other sums due under or in respect of any of the
Security Documents and the term “rate of exchange” includes any premium and
costs of exchange payable in connection with the purchase of the first currency
with the second currency.

35

--------------------------------------------------------------------------------



11.3
Environmental indemnity

 
The Borrowers shall indemnify each Creditor on demand and hold it harmless from
and against all costs, expenses, payments, charges, losses, demands,
liabilities, actions, proceedings (whether civil or criminal), penalties, fines,
damages, judgments, orders, sanctions or other outgoings of whatever nature
which may be suffered, incurred or paid by, or made or asserted against such
Creditor at any time, whether before or after the repayment in full of principal
and interest under this Agreement, relating to, or arising directly or
indirectly in any manner or for any cause or reason whatsoever out of an
Environmental Claim made or asserted against such Creditor if such Environmental
Claim would not have been, or been capable of being, made or asserted against
such Creditor if it had not entered into any of the Security Documents and/or
exercised any of its rights, powers and discretions thereby conferred and/or
performed any of its obligations thereunder and/or been involved in any of the
transactions contemplated by the Security Documents.
 
12
Unlawfulness and increased costs

 
12.1
Unlawfulness

 
If it is or becomes contrary to any law or regulation for any Bank to make any
Advance or to maintain its Commitment or fund its Contribution, such Bank shall
promptly, through the Agent, give notice to the Borrowers whereupon (a) such
Bank’s Commitment shall be reduced to zero and (b) the Borrowers shall be
obliged to prepay the Contribution of such Bank either (i) forthwith or (ii) on
a future specified date not being earlier than the latest date permitted by the
relevant law or regulation together with interest accrued to the date of
prepayment and all other sums payable by the Borrowers under this Agreement.
 
12.2
Increased costs

 
If the result of any change in, or in the interpretation or application of, or
the introduction of, any law or any regulation, request or requirement (whether
or not having the force of law, but, if not having the force of law, with which
the Agent and/or any Bank or, as the case may be, its holding company habitually
complies), including (without limitation) those relating to Taxation, capital
adequacy, liquidity, reserve assets, cash ratio deposits and special deposits,
is to:
 
12.2.1
subject any Bank to Taxes or change the basis of Taxation of any Bank with
respect to any payment under any of the Security Documents (other than Taxes or
Taxation on the overall net income, profits or gains of such Bank imposed in the
jurisdiction in which its principal or lending office under this Agreement is
located); and/or

 
12.2.2
increase the cost to, or impose an additional cost on, any Bank or its holding
company in making or keeping such Bank’s Commitment available or maintaining or
funding all or part of such Bank’s Contribution; and/or

 
36

--------------------------------------------------------------------------------



12.2.3
reduce the amount payable or the effective return to any Bank under any of the
Security Documents; and/or

 
12.2.4
reduce any Bank's or its holding company's rate of return on its overall capital
by reason of a change in the manner in which it is required to allocate capital
resources to such Bank's obligations under any of the Security Documents; and/or

 
12.2.5
require any Bank or its holding company to make a payment or forgo a return on
or calculated by reference to any amount received or receivable by such Bank
under any of the Security Documents; and/or

 
12.2.6
require any Bank or its holding company to incur or sustain a loss (including a
loss of future potential profits) by reason of being obliged to deduct all or
part of its Commitment or the Loan from its capital for regulatory purposes,

 
then and in each such case (subject to clause 12.3):
 
 
(a)
such Bank shall notify the Borrowers in writing of such event promptly upon its
becoming aware of the same; and

 
 
(b)
the Agent shall negotiate with the Borrowers in good faith with a view to
restructuring the transaction constituted by the Security Documents in a way
which will (in the reasonable opinion of the Agent) satisfactorily avoid either
the unlawfulness or increased costs concerned (each as the case may be) without
either decreasing the amounts or net returns due to the Security Trustee, the
Agent, the Swap Bank and the Banks under the Security Documents or which would,
but for such unlawfulness or such increased costs (each as the case may be),
have been so due, or otherwise adversely affecting the rights, interests and
security of the Banks under the transaction as presently constituted and will
not (in the reasonable opinion of the Agent) increase the cost to the Borrowers
of or otherwise adversely affect the rights, and interests of the Borrowers
under the transactions (and unless the Agent nominates a longer period (which it
shall be at liberty to do)), such negotiations shall continue for a period of
thirty (30) days after the Borrowers have been given notice under clause 12.2
(a) above or for such lesser period as is permitted under applicable law having
regard to either the unlawfulness or the increased costs concerned (such period
called the “Negotiation Period”);

 
 
(c)
if at the end of the Negotiation Period the Agent and the Borrowers have not
reached agreement on a restructuring of the transaction on the basis described
in clause 12.2(b) above then the Borrowers shall on demand, made at any time
after expiry of the Negotiation Period whether or not the relevant Bank’s
Contribution has been repaid, pay to such Bank the amount which such Bank
specifies (in a certificate (which shall be conclusive in the absence of
manifest error) setting forth the basis of the computation of such amount but
not including any matters which such Bank regards as confidential in relation to
its funding arrangements) is required to compensate such Bank for such
alternative funding, increased cost, reduction, payment or forgone return.

 
For the purposes of this clause 12.2 “holding company” means the company or
entity (if any) within the consolidated supervision of which a Bank is included.
 
12.3
Exception

 
Nothing in clause 12.2 shall entitle any Bank to receive any amount in respect
of compensation for any such liability to Taxes, increased or additional cost,
reduction, payment, foregone return or loss to the extent that the same is the
subject of an additional payment under clause 6.6.
 
37

--------------------------------------------------------------------------------



13
Security, set-off and pro-rata payments

 
13.1
Application of moneys

 
All moneys received by the Agent and/or any of the other Creditors under or
pursuant to any of the Security Documents and expressed to be applicable in
accordance with the provisions of this clause 13.1 shall be applied in the
following manner:
 
13.1.1
first in or toward payment of all unpaid fees, commissions and expenses which
may be owing to the Agent and/or the Security Trustee under any of the Security
Documents (on a pro rata basis as between the Agent and the Security Trustee if
applicable);

 
13.1.2
secondly in or towards payment of any arrears of interest owing in respect of
the Loan or any part thereof;

 
13.1.3
thirdly in or towards repayment of the Loan (whether the same is due and payable
or not);

 
13.1.4
fourthly in or towards payment to the Swap Bank of any sums owing to the Swap
Bank under the Master Swap Agreement;

 
13.1.5
fifthly in or towards payment to any Creditor (other than the Swap Bank) of any
other sums owing to it under any of the Security Documents; and

 
13.1.6
sixthly the surplus (if any) shall be paid to the Borrowers or to whomsoever
else may be entitled to receive such surplus or in such other manner as the
Banks shall determine.

 
13.2
Set-off

 
13.2.1
The Borrowers authorise each Bank (without prejudice to any of such Bank’s
rights at law, in equity or otherwise), at any time after the occurrence of
Default which is continuing and without notice to the Borrowers:

 
 
(a)
to apply any credit balance to which the Borrowers or any of them is then
entitled standing upon any account of such Borrower with any branch of such Bank
in or towards satisfaction of any sum due and payable from such Borrower to such
Bank under any of the Security Documents;

 
 
(b)
in the name of any Borrower and/or such Bank to do all such acts and to execute
all such documents as may be necessary or expedient to effect such application;
and

 
 
(c)
to combine and/or consolidate all or any accounts in the name of the Borrowers
with such Bank.

 
For such purposes, each such Bank is authorised to purchase with the moneys
standing to the credit of such account such other currencies as may be necessary
to effect such application.  No Bank shall be obliged to exercise any right
given to it by this clause 13.2.  Each Bank shall notify the Agent and the
Borrowers forthwith upon the exercise or purported exercise of any right of
set-off giving full details in relation thereto and the Agent shall inform the
other Banks.
 
13.2.2
Without prejudice to their rights hereunder and/or under the Master Swap
Agreement, the Swap Bank may at the same time as, or at any time after, any
Event of Default has occurred or the Borrowers default under the Master Swap
Agreement, set-off any amount due now or in the future from the Borrowers to the
Swap Bank under this Agreement against any amount due from the Swap Bank to the
Borrowers under the Master Swap Agreement and apply the first amount in
discharging the second amount.  The effect of any set-off under this clause (b)
shall be effective to extinguish or, as the case may require, reduce the
liabilities of the Swap Bank under the Master Swap Agreement.

 
38

--------------------------------------------------------------------------------



13.3
Pro-rata payments

 
If at any time the proportion which any Bank (the “Recovering Bank”) has
received or recovered (other than from an Assignee, a Transferee Bank or a
sub-participant in such Bank’s Contribution or any other payment of an amount
due to the Recovering Bank for its sole account pursuant to clauses 3.6, 4.2,
5.1, 6.1, 11.1, 11.2, 12.1 or 12.2) in respect of its share of any payment to be
made for the account of the Recovering Bank and one or more other Banks under
any of the Security Documents is greater (the amount of the excess being
referred to in this clause 13.3 as the “excess amount”) than the proportion of
the share of such payment received or recovered by the Bank receiving or
recovering the smallest or no proportion of its share, then:
 
13.3.1
within two Banking Days of such receipt or recovery, the Recovering Bank shall
pay to the Agent an amount equal (or equivalent) to the excess amount;

 
13.3.2
the Agent shall treat such payment as if it were part of the payment to be made
by the Borrowers and shall distribute the same in accordance with clause 13.1;
and

 
13.3.3
as between the Borrowers and the Recovering Bank the excess amount shall be
treated as not having been paid but the obligations of the Borrowers to the
other Banks shall, to the extent of the amount so paid to them, be treated as
discharged.

 
Each Bank shall forthwith notify the Agent of any such receipt or recovery by
such Bank other than by payment through the Agent.  If any excess amount
subsequently has to be wholly or partly refunded by the Recovering Bank which
paid an amount equal thereto to the Agent under sub-clause 13.3.1 above each
Bank to which any part of such amount was distributed shall on request from the
Recovering Bank repay to the Recovering Bank such Bank’s pro-rata share of the
amount which has to be refunded by the Recovering Bank.  Each Bank shall on
request supply to the Agent such information as the Agent may from time to time
request for the purpose of this clause 13.3.  Notwithstanding the foregoing
provisions of this clause 13.3 no Recovering Bank shall be obliged to share any
excess amount which it receives or recovers pursuant to legal proceedings taken
by it to recover any sums owing to it under this Agreement with any other party
which has a legal right to, but does not, either join in such proceedings or
commence and diligently pursue separate proceedings to enforce its rights in the
same or another court (unless the proceedings instituted by the Recovering Bank
are instituted by it without prior notice having been given to such party
through the Agent).
 
13.4
No release

 
For the avoidance of doubt it is hereby declared that failure by any Recovering
Bank to comply with the provisions of clause 13.3 shall not release any other
Recovering Bank from any of its obligations or liabilities under clause 13.3.
 
13.5
No charge

 
The provisions of this clause 13 shall not, and shall not be construed so as to,
constitute a charge by a Bank over all or any part of a sum received or
recovered by it in the circumstances mentioned in clause 13.3.
 
13.6
Further assurance

 
The Borrowers jointly and severally undertake with each Creditor that the
Security Documents shall both at the date of execution and delivery thereof and
so long as any moneys are owing under any of the Security Documents be valid and
binding obligations of the respective parties thereto and rights of each Bank
enforceable in accordance with their respective terms and that they will, at
their expense, execute, sign, perfect and do, and will procure the execution,
signing, perfecting and doing by each of the other Security Parties of, any and
every such further assurance, document, act or thing as in the reasonable
opinion of the Agent may be necessary or desirable for perfecting the security
contemplated or constituted by the Security Documents.
 
39

--------------------------------------------------------------------------------



13.7
Conflicts

 
In the event of any conflict between this Agreement and any of the other
Borrowers' Security Documents, the provisions of this Agreement shall prevail.
 
14
Accounts

 
14.1
General

 
The Borrowers jointly and severally undertake with each of the Banks and the
Agent that they will:
 
14.1.1
on or before the first Drawdown Date procure that the Earnings Account is
opened; and

 
14.1.2
procure that all moneys payable to the Borrowers in respect of the Earnings
shall unless and until the Agent directs to the contrary pursuant to clause
2.1.1 of the Deeds of Covenant be paid to the Earnings Account.

 
Provided however that if any of the moneys paid to the Earnings Account are
payable in a currency other than Dollars, the Borrowers shall instruct the
Account Bank to convert such moneys into Dollars at the Account Bank’s spot rate
of exchange at the relevant time for the purchase of Dollars with such currency
and the term “spot rate of exchange” shall include any premium and costs of
exchange payable in connection with the purchase of Dollars with such currency.
 
14.2
Earnings Account: withdrawals

 
Unless the Banks otherwise agree in writing, neither the Borrowers nor the
Corporate Guarantor shall be entitled to withdraw any moneys from the Earnings
Account at any time after an Event of Default shall have occurred which is
continuing unremedied and unwaived.  The Borrowers shall have unrestricted
access to the Earnings Account until the occurrence of an Event of Default which
is continuing unremedied and unwaived.
 
14.3
Application of accounts

 
At any time after the occurrence of an Event of Default, the Banks may, without
notice to the Borrowers, instruct the Account Bank to apply all moneys then
standing to the credit of the Earnings Account (together with interest from time
to time accruing or accrued thereon) in payment to the Agent and the Agent shall
apply the same in or towards satisfaction of any sums due to the Agent and/or
the Banks under the Security Documents in the manner specified in clause 13.1.
 
14.4
Pledging of Account

 
The Earnings Account and all amounts from time to time standing to the credit
thereof shall be subject to the security constituted by and the rights conferred
by the Account Pledge.
 
15
Assignment, substitution and lending office

 
15.1
Benefit and burden

 
This Agreement shall be binding upon, and enure for the benefit of, the Banks,
the Security Trustee, the Arranger, the Agent, the Swap Bank and the Borrowers
and their respective successors.
 
40

--------------------------------------------------------------------------------



15.2
No assignment by Borrowers

 
The Borrowers may not assign or transfer any of their rights or obligations
under this Agreement or any of the other Security Documents without the prior
written consent of the Agent.
 
15.3
Assignment by Banks

 
Each Bank may assign all or any part of its rights in respect of its
Contribution under this Agreement or under any of the other Security Documents
to any of its Related Companies (an “Assignee”) without the prior consent of the
Borrowers.
 
15.4
Substitution

 
Each Bank may transfer, by way of novation, all or any part of its rights,
benefits and/or obligations under this Agreement to any of its Related Companies
(a “Substitute without the prior written consent of the Borrowers or to any
other Bank or financial institution with the prior written consent of the
Borrowers (such consent not to be unreasonably withheld or delayed).  Any such
novation shall be effected upon five Banking Days’ prior notice by delivery to
the Agent of a duly completed Substitution Certificate duly executed by such
Bank, the Substitute and the Agent (for itself, the Borrowers and the other
Creditors).  On the effective date specified in a Substitution Certificate so
executed and delivered, to the extent that they are expressed in such
Substitution Certificate to be the subject of the novation effected pursuant to
this clause 15.4:
 
15.4.1
the existing parties to this Agreement and the Bank party to the relevant
Substitution Certificate shall be released from their respective obligations
towards one another under this Agreement (“discharged obligations”) and their
respective rights against one another under this Agreement (“discharged rights”)
shall be cancelled;

 
15.4.2
the Substitute party to the relevant Substitution Certificate and the existing
parties to this Agreement (other than the Bank party to such Substitution
Certificate) shall assume obligations towards each other which differ from the
discharged obligations only insofar as they are owed to or assumed by such
Substitute instead of to or by such Bank;

 
15.4.3
the Substitute party to the relevant Substitution Certificate and the existing
parties to this Agreement (other than the Bank party to such Substitution
Certificate) shall acquire rights against each other which differ from the
discharged rights only insofar as they are exercisable by or against such
Substitute instead of by or against such Bank; and

 
15.4.4
in the event any Bank transfers by way of novation all or any part of its
rights, benefits and/or obligations under this Agreement to another person, this
Agreement and the Security Documents shall remain in full force and effect,

 
and, on the date upon which such novation takes effect, the Substitute shall pay
to the Agent for its own account a fee in the sum of one thousand Dollars
($1,000) to be paid by the Substitute and the Bank between them.  The Agent
shall promptly notify the other parties hereto of the receipt by it of any
Substitution Certificate and shall promptly deliver a copy of such Substitution
Certificate to the Borrowers.
 
15.5
Reliance on Substitution Certificate

 
The Agent, the other Creditors and the Borrowers shall be fully entitled to rely
on any Substitution Certificate delivered to the Agent in accordance with the
foregoing provisions of this clause 15 which is complete and regular on its face
as regards its contents and purportedly signed on behalf of the relevant Bank
and the Substitute and neither the Agent, nor the other Creditors nor the
Borrowers shall have any liability or responsibility to any party as a
consequence of placing reliance on and acting in accordance with any such
Substitution Certificate if it proves to be the case that the same was not
authentic or duly authorised.
 
15.6
Signing of Substitution Certificate

 
41

--------------------------------------------------------------------------------


 
The Borrowers and each of the other Creditors irrevocably authorise the Agent to
countersign each Substitution Certificate on its behalf without any further
consent of, or consultation with, the Borrowers or such Creditors (as the case
may be).
 
15.7
Construction of certain references

 
If any Bank assigns all or any part of its rights or novates all or any part of
its rights, benefits and obligations as provided in clause 15.3 or 15.4 all
relevant references in this Agreement to such Bank shall thereafter be construed
as a reference to such Bank and/or its Assignee or Substitute (as the case may
be) to the extent of their respective interests.
 
15.8
Documenting assignments and novations

 
If any Bank assigns all or any part of its rights or novates all or any part of
its rights, benefits and/or obligations as provided in clauses 15.3 or 15.4 the
Borrowers jointly and severally undertake, immediately on being requested to do
so by the Agent and at the cost of the Bank that has so assigned or novated all
or any part of its rights and/or obligations, to enter into, and procure that
the other Security Parties shall enter into, such documents as may be necessary
or desirable to transfer to the Assignee or Substitute all or the relevant part
of such Bank’s interest in the Security Documents and all relevant references in
this Agreement to such Bank shall thereafter be construed as a reference to the
Bank and/or its Assignee or Substitute (as the case may be) to the extent of
their respective interests.
 
15.9
Lending office

 
Each Bank shall lend through its office at the address specified in Schedule 1
or, as the case may be, in any relevant Substitution Certificate or through any
other office of such Bank selected from time to time by it through which such
Bank wishes to lend for the purposes of this Agreement.
 
15.10
No additional costs

 
If at the time of, or immediately after, any assignment by a Bank of all or any
part of its rights or benefits under this Agreement or any transfer by a Bank of
any part of the rights, benefits and/or obligations under this Agreement, the
Borrowers would be obliged to pay to the Assignee or Substitute under clause 6.7
or 12.2 any sum in excess of the sum (if any) which it would have been obliged
to pay to such Bank under the relevant clause in the absence of such assignment
or transfer, the Borrowers shall not be obliged to pay that excess.
 
15.11
Disclosure of information

 
Any Bank or the Agent may disclose to a prospective assignee or substitute or
transferee or to any other person who may propose entering into contractual
relations with such Bank or the Agent in relation to this Agreement such
information about the Borrowers as such Bank or the Agent shall consider
appropriate, subject to compliance with all applicable banking confidentiality
requirements.
 
16
Agent and Security Trustee

 
The terms and basis on which the Agent has been appointed by the other Creditors
as facility agent and the Security Trustee has been appointed as security agent
and trustee respectively are set out in the Agency Agreement including, among
other things, the manner in which any decision to exercise any right, powers,
discretion or authority or to carry out any duty are to be made between the
other Creditors and the Agent or, as the case may be, the Security Trustee.
 
42

--------------------------------------------------------------------------------



17
Notices and other matters

 
17.1
Notices

 
Every notice, request, demand or other communication under this Agreement or
(unless otherwise provided therein) under any of the other Security Documents
shall:
 
17.1.1
be in writing delivered personally or by first-class prepaid letter (airmail if
available) or facsimile transmission or other means of telecommunication in
permanent written form;

 
17.1.2
be deemed to have been received, subject as otherwise provided in the relevant
Security Document, in the case of a letter, when delivered personally or three
Banking Days after it has been put in to the post and, in the case of a
facsimile transmission or other means of telecommunication in permanent written
form, at the time of despatch (provided that if the date of despatch is not a
business day in the country of the addressee or if the time of despatch is after
the close of business in the country of the addressee it shall be deemed to have
been received at the opening of business on the next such business day); and

 
17.1.3
be sent:

 
 
(a)
if to the Borrowers or any of them at:

 
 
c/o MC Shipping Inc.

 
Gildo Pastor Center

 
7 rue de Gabian

 
MC 98000 Monaco

   

 
Fax no:
+377 9797 4999

 
Attn:
Finance Department



 
(b)
if to the Agent and/or the Swap Bank and/or the and/or the Security
Trustee,  Arranger and/or the Swap Bank at:

 
 
KfW

 
Palmengartenstrasse 5-9

 
D60325

 
Frankfurt am Main

 
Federal Republic of Germany

   

 
Fax No:
+49 69 7431 2944

 
Attn:
Credit Operations

 
Shipping X4b1



 
(c)
if to a Bank, to its address or fax number specified in Schedule 1 or in any
relevant Substitution Certificate,

 
or to such other address and/or numbers as is notified by one party to the other
parties under this Agreement.
 
17.2
No implied waivers, remedies cumulative

 
No failure or delay on the part of the Agent, the Banks, the Swap Bank, the
Security Trustee, or any of them to exercise any power, right or remedy under
any of the Security Documents shall operate as a waiver thereof, nor shall any
single or partial exercise by the Agent, the Banks, the Swap Bank, the Security
Trustee, or any of them of any power, right or remedy preclude any other or
further exercise thereof or the exercise of any other power, right or
remedy.  The remedies provided in the Security Documents are cumulative and are
not exclusive of any remedies provided by law.
 
17.3
English language

 
43

--------------------------------------------------------------------------------


 
All certificates, instruments and other documents to be delivered under or
supplied in connection with any of the Security Documents shall be in the
English language or shall be accompanied by a certified English translation upon
which the Creditors or any of them shall be entitled to rely.
 
17.4
Counterparts

 
This Agreement may be entered into in any number of counterparts and by the
parties to it on separate counterparts, each of which when executed and
delivered shall be an original, but all the counterparts together shall
constitute one and the same instrument.
 
17.5
Borrowers' obligations

 
17.5.1
Joint and several

 
Notwithstanding anything to the contrary contained in any of the Security
Documents, the agreements, obligations and liabilities of the Borrowers herein
contained are joint and several and shall be construed accordingly.  Each of the
Borrowers agrees and consents to be bound by the Security Documents to which it
is, or is to be, a party notwithstanding that the other Borrowers which were
intended to sign or to be bound may not do so or be effectually bound and
notwithstanding that any of the Security Documents may be invalid or
unenforceable against the other Borrowers (or any of them), whether or not the
deficiency is known to any of the Creditors.
 
17.5.2
Borrowers as principal debtors

 
Each Borrower acknowledges and confirms that it is a principal and original
debtor in respect of all amounts which may become payable by the Borrowers in
accordance with the terms of this Agreement or any of the other Security
Documents and agrees that the Creditors may also continue to treat it as such,
whether or not any Creditor is or becomes aware that such Borrower is or has
become a surety for the other Borrowers (or any of them).
 
17.5.3
Indemnity

 
The Borrowers hereby agree jointly and severally to keep the Creditors fully
indemnified on demand against all damages, losses, costs and expenses arising
from any failure of any Borrower to perform or discharge any purported
obligation or liability of the other Borrowers (or any of them) which would have
been the subject of this Agreement or any other Security Document had it been
valid and enforceable and which is not or ceases to be valid and enforceable
against the other Borrowers (or any of them) on any ground whatsoever, whether
or not known to a Creditor including, without limitation, any irregular exercise
or absence of any corporate power or lack of authority of, or breach of duty by,
any person purporting to act on behalf of the other Borrowers (or any of them)
(or any legal or other limitation, whether under the Limitation Acts or
otherwise or any disability or death, bankruptcy, unsoundness of mind,
insolvency, liquidation, dissolution, winding up, administration, receivership,
amalgamation, reconstruction or any other incapacity of any person whatsoever
(including, in the case of a partnership, a termination or change in the
composition of the partnership) or any change of name or style or constitution
of any Security Party)).
 
17.5.4
Liability unconditional

 
None of the obligations or liabilities of the Borrowers under this Agreement or
any other Security Document shall be discharged or reduced by reason of:
 
 
(a)
the death, bankruptcy, unsoundness of mind, insolvency, liquidation,
dissolution, winding-up, administration, receivership, amalgamation,
reconstruction or other incapacity of any person whatsoever (including, in the
case of a partnership, a termination or change in the composition of the
partnership) or any change of name or style or constitution of any Borrower or
any other person liable;

 
 
(b)
the Agent (acting on the instructions of the Majority Banks) granting any time,
indulgence or concession to, or compounding with, discharging, releasing or
varying the liability of, any Borrower or any other person liable or renewing,
determining, varying or increasing any accommodation, facility or transaction or
otherwise dealing with the same in any manner whatsoever or concurring in,
accepting, varying any compromise, arrangement or settlement or omitting to
claim or enforce payment from any Borrower or any other person liable; or

 
44

--------------------------------------------------------------------------------



 
(c)
anything done or omitted which but for this provision might operate to exonerate
the Borrowers or any of them.

 
17.5.5
Recourse to other security

 
The Creditors shall not be obliged to make any claim or demand or to resort to
any Security Document or other means of payment now or hereafter held by or
available to it for enforcing this Agreement or any of the Security Documents
against any Borrower or any other person liable and no action taken or omitted
by any Creditor in connection with any such Security Document or other means of
payment will discharge, reduce, prejudice or affect the liability of the
Borrowers under this Agreement and the Security Documents to which any of them
are, or are to be, a party.
 
17.5.6
Waiver of Borrowers' rights

 
Each Borrower agrees with each Creditor that, from the date of this Agreement
and so long as any moneys are owing under any of the Security Documents and
while all or any part of the Commitment remains outstanding, it will not,
without the prior written consent of the Agent (acting on the instructions of
the Majority Banks):
 
 
(a)
exercise any right of subrogation, reimbursement and indemnity against the other
Borrowers (or any of them) or any other person liable under the Security
Documents;

 
 
(b)
demand or accept repayment in whole or in part of any Indebtedness now or
hereafter due to such Borrower from the other Borrowers (or any of them) or from
any other person liable or demand or accept any guarantee, indemnity or other
assurance against financial loss or any document or instrument created or
evidencing an Encumbrance in respect of the same or dispose of the same;

 
 
(c)
take any steps to enforce any right against the other Borrowers (or any of them)
or any other person liable in respect of any such moneys; or

 
 
(d)
claim any set-off or counterclaim against the other Borrowers (or any of them)
or any other person liable or claiming or proving in competition with any
Creditor in the liquidation of the other Borrowers (or any of them) or any other
person liable or have the benefit of, or share in, any payment from or
composition with, the other Borrowers (or any of them) or any other person
liable or any other Security Document now or hereafter held by any Creditor for
any moneys owing under this Agreement or for the obligations or liabilities of
any other person liable but so that, if so directed by the Agent, it will prove
for the whole or any part of its claim in the liquidation of the other Borrowers
(or any of them) or other person liable on terms that the benefit of such proof
and all money received by it in respect thereof shall be held on trust for the
Banks and applied in or towards discharge of any moneys owing under this
Agreement in such manner as the Agent (acting on the instructions of the
Majority Banks) shall deem appropriate.

 
18
Governing law and jurisdiction

 
18.1
Law

 
This Agreement is governed by, and shall be construed in accordance with,
English law.
 
18.2
Submission to jurisdiction

 

45

--------------------------------------------------------------------------------


 
The Borrowers, jointly and severally, agree, for the benefit of the Security
Trustee, the Banks and the Agent, that any legal action or proceedings arising
out of or in connection with this Agreement against the Borrowers or any of them
or any of their assets may be brought in the English courts.  Each of the
Borrowers irrevocably and unconditionally submits to the jurisdiction of such
courts and irrevocably designates, appoints and empowers H. Clarkson & Co Ltd.
at present of St Magnus House, 3 Lower Thames Street, London EC3R 6HE, England
to receive for it and on its behalf, service of process issued out of the
English courts in any such legal action or proceedings.  The submission to such
jurisdiction shall not (and shall not be construed so as to) limit the right of
the Security Trustee, the Banks and the Agent to take proceedings against the
Borrowers or any of them in the courts of any other competent jurisdiction nor
shall the taking of proceedings in any one or more jurisdictions preclude the
taking of proceedings in any other jurisdiction, whether concurrently or not.
 
The parties further agree that only the courts of England and not those of any
other State shall have jurisdiction to determine any claim which the Borrowers
or any of them may have against the Security Trustee, the Banks, the Swap Bank
and the Agent arising out of or in connection with this Agreement.
 
IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed on the date first above written.

46

--------------------------------------------------------------------------------



Schedule 1
 
The Banks and their Commitments
 


Name
Address and fax
Commitment
($)
KfW
 
Palmengartenstrasse 5-9
D60325
Frankfurt am Main
Federal Republic of Germany
 
Fax:  +49 69 7431 2944
 
35,000,000
TOTAL
 
35,000,000

 
47

--------------------------------------------------------------------------------




Schedule 2
Form of Drawdown Notice
 (referred to in clause 2.4)
 
To:
KfW

 
Palmengartenstrasse 5-9

 
D60325

 
Frankfurt am Main

 
Federal Republic of Germany



[Date]


U.S.$35,000,000 Loan
Loan Agreement dated [·] 2007 (the “Loan Agreement”)
 
We refer to the above Loan Agreement and hereby give you notice that we wish to
draw down the [Grasmere] [Ullswater] [Windermere] Advance, namely $[·] on [·]
2007 and select [a first Interest Period in respect thereof of [·] months] [the
first Interest Period in respect thereof to expire on [·]]. The funds should be
credited to [name and number of account] with [details of bank in New York [·]]:
 
We confirm that:
 
(a)
no event or circumstance has occurred and is continuing which constitutes a
Default;

 
(b)
the representations and warranties contained in (i) clauses 7.1, 7.2 and 7.3(b)
of the Loan Agreement and (ii) the other Security Documents, are true and
correct at the date hereof as if made with respect to the facts and
circumstances existing at such date;

 
(c)
the borrowing to be effected by the drawdown of the [Grasmere] [Ullswater]
[Windermere] Advance will be within our corporate powers, has been validly
authorised by appropriate corporate action and will not cause any limit on our
borrowings (whether imposed by statute, regulation, agreement or otherwise) to
be exceeded; and

 
(d)
there has been no material adverse change in our financial position from that
described by us to the Agent in the negotiation of the Loan Agreement.

 
Words and expressions defined in the Loan Agreement shall have the same meanings
where used herein.
 



      
For and on behalf of
 
GRASMERE MARITIME LIMITED
            
For and on behalf of
 
ULLSWATER MARITIME LIMITED
            
For and on behalf of
 
WINDERMERE MARITIME LIMITED
 

 
48

--------------------------------------------------------------------------------




Schedule 3
 
Documents and evidence required as conditions precedent to making available the
Commitment
 
 (referred to in clause 9.1)
 
Part 1
 
(a)
Constitutional documents

 
Copies, certified by an officer of each Security Party as true, complete and up
to date copies of all documents which contain or establish or relate to the
constitution of that Security Party;
 
(b)
Corporate authorisations

 
copies of resolutions of the directors or, as the case may be, the shareholders
of each Security Party approving such of the Underlying Documents and the
Security Documents to which such Security Party is, or is to be, party and
authorising the signature, delivery and performance of such Security Party's
obligations thereunder, certified (in a certificate dated no earlier than five
Banking Days prior to the date of this Agreement) by an officer of such Security
Party as:
 
 
(a)
being true and correct;

 
 
(b)
being duly passed at meetings of the directors and shareholders duly convened
and held;

 
 
(c)
not having been amended, modified or revoked; and

 
 
(d)
being in full force and effect,

 
together with originals or certified copies of any powers of attorney issued by
any Security Party pursuant to such resolutions;
 
(c)
Specimen signatures

 
copies of the signatures of the persons who have been authorised on behalf of
each Security Party to sign such of the Underlying Documents and the Security
Documents to which such Security Party is, or is to be, party and to give
notices and communications, including notices of drawing, under or in connection
with the Security Documents, certified (in a certificate dated no earlier than
five Banking Days prior to the date of this Agreement) by an officer of such
Security Party as being the true signatures of such persons;
 
(d)
Certificate of incumbency

 
a list of directors and officers of each Security Party specifying the names and
positions of such persons, certified (in a certificate dated no earlier than
five Banking Days prior to the date of this Agreement) by an officer of such
Security Party to be true, complete and up to date;
 
(e)
Borrowers’ consents and approvals

 
a certificate (dated no earlier than the date of this Agreement) from an officer
of each of the Borrowers that no consents, authorisations, licences or approvals
are necessary for that Borrower to authorise or are required by that Borrower in
connection with the borrowing by that Borrower of the Loan pursuant to this
Agreement or the execution, delivery and performance of that Borrowers’ Security
Documents;

49

--------------------------------------------------------------------------------



(f)
Other consents and approvals

 
a certificate (dated no earlier than five Banking Days prior to the date of this
Agreement) from an officer of each Security Party (other than the Borrowers)
that no consents, authorisations, licences or approvals are necessary for such
Security Party to guarantee and/or grant security for the borrowing by the
Borrowers of the Commitment pursuant to this Agreement and execute, deliver and
perform the Security Documents insofar as such Security Party is a party
thereto;
 
(g)
Certified Underlying Documents

 
a copy, certified (in a certificate dated no earlier than the date of this
Agreement) as a true and complete copy by an officer of the relevant Borrower of
each Underlying Document (including, but not limited to, the Charters in respect
of any Ship and any novation agreement or addendum in connection with any
Charter), each in a form and substance acceptable to the Agent together with
evidence satisfactory to the Agent that each such document is in full force and
effect and that there have been no breaches of the terms thereof or any default
thereunder;
 
(h)
Security Documents

 
the Master Swap Agreement, the Swap Assignment, the Account Pledge and the
Corporate Guarantee, each duly executed;
 
(i)
Borrowers' process agent

 
a letter from each Borrower's agent for receipt of service of proceedings
referred to in clause 18.2 accepting its appointment under the said clause and
under each of the other Security Documents in which it is or is to be appointed
as such Borrower's agent;
 
(j)
Security Parties’ process agent

 
a letter from each Security Party’s agent for receipt of service of proceedings
accepting its appointment under each of the Security Documents in which it is or
is to be appointed as such Security Party’s agent;
 
(k)
“Know your customer”, due diligence etc.

 
evidence that all information required in relation to any Security Party and/or
the directors and the ultimate beneficial owners thereof in order for each Bank
to complete its due diligence formalities and “know your customer” requirements
in accordance with applicable laws, regulations or internal guidelines of such
Bank in connection with this Agreement and the other Security Documents has been
provided and is satisfactory in all respects to each relevant Bank;
 
(l)
No litigation or other event

 
evidence in form and substance satisfactory to the Agent that there is no event
or existing or threatened litigation, arbitration or similar proceedings by any
person with respect to the transactions contemplated by the Security Documents
or which the Agent shall in its sole discretion determine is reasonably likely
to have a materially adverse effect on the business, property, assets,
liabilities, financial condition or otherwise or prospects of the Borrowers or
the Borrowers’ Group;
 
(m)
Additional documents and evidence

 
to the extent required by any change in applicable law and regulation or any
changes in the Agent’s or any Bank’s own internal guidelines since the date on
which the applicable documents and evidence were delivered to the Agent and
Banks pursuant to clause 8.1.7, such further documents and evidence as the Agent
and/or any Bank shall require to identify the Borrowers and the other Security
Parties and any other persons involved or affected by the transaction(s)
contemplated by this Agreement;  and

50

--------------------------------------------------------------------------------



(n)
Accounts

 
evidence that the Earnings Account has been opened, together with duly completed
mandate forms in respect thereof.

51

--------------------------------------------------------------------------------



Part 2
 
Documents and evidence required as conditions precedent to each Advance being
made
 
(a)
Drawdown Notice

 
The relevant Drawdown Notice duly executed;
 
(b)
Conditions precedent

 
evidence that the conditions precedent set out in Part 1 of Schedule 3 (remain
or, as appropriate, will be) fully satisfied;
 
(c)
Ship conditions

 
evidence that the Ship relevant to the Advance which is to be made:
 
 
(i)
Registration and Encumbrances

 
is permanently or provisionally registered in the name of the relevant Borrower
under the laws and flag of the Flag State through the Registry and that such
Ship and its Earnings, Insurances and Requisition Compensation (as defined in
the relevant Ship Security Documents) are free of Encumbrances;
 
 
(ii)
Classification

 
maintains the relevant Classification free of all requirements and
recommendations of the Classification Society;
 
 
(iii)
Insurance

 
is insured in accordance with the provisions of the relevant Ship Security
Documents and all requirements of such Ship Security Documents in respect of
such insurance have been complied with (including without limitation
confirmation from the protection and indemnity association or other insurer with
which such Ship is, or is to be, entered for insurance or insured against
protection and indemnity risks (including oil pollution risks) that any
necessary declarations required by the association or insurer for the removal of
any oil pollution exclusion have been made and that any such exclusion does not
apply to such Ship); and
 
(d)
Title and deletion

 
evidence that the transfer of title to such Ship from the relevant Seller to the
relevant Borrower has been duly recorded with the Registry free from
Encumbrances and that the prior registration of such Ship in the name of the
relevant Seller has been or, within a period of thirty (30) days following the
Delivery Date of such Ship, will be cancelled and that no Encumbrances are
registered against such Ship on such prior register;
 
(e)
Security Documents

 
the Ship Security Documents for such Ship duly executed;
 
(f)
Mortgage registration

 
evidence that the Mortgage over such Ship has been permanently or provisionally
registered against such Ship under the laws and flag of the Flag State through
the Registry;
 
52

--------------------------------------------------------------------------------



(g)
Notices of assignment

 
copies of duly executed notices of assignment required by the terms of the Ship
Security Documents and in the forms prescribed by the relevant Ship Security
Documents;
 
(h)
Liberian opinion

 
an opinion of Seward and Kissel, special legal advisers on matters of Liberian
law to the Agent;
 
(i)
Dutch Opinion

 
an opinion of Norton Rose, special legal advisers on matters of Dutch law to the
Agent;
 
(j)
Bahamas opinion

 
an opinion of Lennox Paton, special legal advisers on matters of Bahamas law to
the Agent;
 
(k)
English opinion

 
an opinion of Norton Rose special legal advisers on matters of English law to
the Agent;
 
(l)
Further opinions

 
any such further opinion as may be required by the Agent;
 
(m)
Security Parties’ process agent

 
a letter from each Security Party’s agent for receipt of service of proceedings
accepting its appointment under each of the Security Documents in which it is or
is to be appointed as such Security Party’s agent;
 
(n)
Insurance opinion

 
an opinion (at the expense of the Borrowers) from Junge & Co to the Agent, on
the insurances effected or to be effected in respect of such Ship upon and
following the relevant Drawdown Date;
 
(o)
Insurance undertakings

 
confirmations from the relevant P&I Club, War Risks Club, brokers/insurers
confirming that Letters of Undertaking will be issued in respect of the relevant
Ship in a form and substance acceptable to the Agent in its sole discretion;
 
(p)
SMC/DOC/ISSC

 
a copy, certified as a true and complete copy by an officer of the relevant
Borrower of the DOC issued to the Operator and the SMC and the ISSC for such
Ship;
 
(q)
Certificates of financial responsibility

 
a copy of a certificate of financial responsibility in relation to the relevant
Ship complying with the requirements of the United States Oil Pollution Act 1990
or the United States Comprehensive Environmental Response Compensation Liability
Act 1980 together with evidence of approval thereof by the relevant regulatory
authorities or a letter from the relevant Borrower confirming that it is not
intended that the Ship trade to the USA, and if it does, the relevant Borrower
will ensure compliance with the above regulations;
 
53

--------------------------------------------------------------------------------



(r)
Valuations

 
a valuation (dated not more than sixty (60) days prior to the Drawdown Date of
the Advance which is to be made) of the Ship relevant to such Advance by an
independent firm of shipbrokers appointed by the Agent and made in the manner
specified in clause 8.2.2 demonstrating the market value of such Ship;
 
(s)
Survey report

 
a survey report at the expense of the Borrowers  by surveyors appointed by the
Agent and dated not earlier than thirty (30) days prior to the Drawdown Date of
the Advance which is to be made, evidencing that the Ship relevant to such
Advance is seaworthy in every respect;
 
(t)
Certificate of financial responsibility

 
a copy of a certificate of financial responsibility in relation to the relevant
Ship complying with the requirements of the United States Oil Pollution Act 1990
or the United States Comprehensive Environmental Response Compensation Liability
Act 1980 together with evidence of approval thereof by the relevant regulatory
authorities or a letter from the relevant Borrower confirming that it is not
intended that the Ship trade to the USA, and if it does, the relevant Borrower
will ensure compliance with the above regulations;
 
(u)
Further matters/opinions

 
any such other matter or further opinion as may be required by the Agent;
 
(v)
Equity contributions

 
evidence that the relevant Borrower has deposited into the Earnings Account its
equity contribution in order to meet the relevant Contract Price in a manner
acceptable to the Agent in its sole discretion and in an amount which when
aggregated with the relevant Advance is at least equal to the relevant Contract
Price (and payments on account of unbroached bunkers and lubricating oils);
 
(w)
Material adverse change

 
evidence satisfactory to the Agent (acting reasonably) that no material adverse
change shall have occurred in the business or financial condition of the
Borrowers or the Corporate Guarantor from that described to the Agent and/or the
Banks in the negotiations of this Agreement which could materially and adversely
affect the abilities of the Borrowers or the Corporate Guarantee to comply with
their obligations under the Security Document to which they are a party; and
 
(x)
Fees

 
evidence that any fees due pursuant to clause 5.1.1 and any commitment
commission due pursuant to clause 5.1.3 have been paid in full.
 
54

--------------------------------------------------------------------------------



Schedule 4
 
Form of Substitution Certificate
 
[Note: Banks are advised not to employ Substitution Certificates or otherwise to
assign, novate or transfer interests in the Agreement without first ensuring
that the transaction complies with all applicable laws and regulation in all
applicable jurisdictions.]
 
To:
KfW on its own behalf, as agent for the Banks party to the Agreement defined
below and on behalf of [·] and [·].

 
 
Attention:
 
[Date]

Substitution Certificate
 
This Substitution Certificate relates to a $35,000,000 Loan
Facility Agreement (the “Agreement”) dated [·] 2007 made between GRASMERE
MARITIME LIMITED, ULLSWATER MARITIME LIMITED and WINDERMERE MARITIME LIMITED as
borrowers, the banks whose respective names and addresses are set out in
Schedule 1 thereto as Banks, KfW as Swap Bank, Arranger, Security Trustee and
Agent.
 
1
[name of Existing Bank] (the “Existing Bank”) (a) confirms the accuracy of the
summary of its participation in the Agreement set out in the schedule below; and
(b) requests [name of Substitute Bank] (the “Substitute”) to accept by way of
novation the portion of such participation specified in the schedule hereto by
counter-signing and delivering this Substitution Certificate to the Agent at its
address for the service of notices specified in the Agreement.

 
2
The Substitute hereby requests the Agent (on behalf of itself, the Borrowers and
the Banks and all other parties to the Agency Agreement to accept this
Substitution Certificate as being delivered to the Agent pursuant to and for the
purposes of clause 15.4 of the Agreement, so as to take effect in accordance
with the respective terms thereof on [date of transfer] (the “Effective Date”)
or on such later date as may be determined in accordance with the respective
terms thereof.

 
3
The Agent (on behalf of itself, the Borrowers, the Banks and all other parties
to the Agency Agreement) confirms the novation effected by this Substitution
Certificate pursuant to and for the purposes of clause 15.4 of the Agreement so
as to take effect in accordance with the respective terms thereof.

 
4
The Substitute confirms:

 
 
(a)
that it has received a copy of the Agreement and each of the other Security
Documents and all other documentation and information required by it in
connection with the transactions contemplated by this Substitution Certificate;

 
 
(b)
that it has made and will continue to make its own assessment of the validity,
enforceability and sufficiency of the Agreement, the other Security Documents
and this Substitution Certificate and has not relied and will not rely on the
Existing Bank or the Agent or any statements made by either of them in that
respect;

 
 
(c)
that it has made and will continue to make its own credit assessment of the
Borrowers and has not relied and will not rely on the Existing Bank or the Agent
or any statements made by either of them in that respect; and

 
 
(d)
that, accordingly, neither the Existing Bank nor the Agent shall have any
liability or responsibility to the Substitute in respect of any of the foregoing
matters.

 
55

--------------------------------------------------------------------------------



5
Execution of this Substitution Certificate by the Substitute constitutes its
representation to the Existing Bank and all other parties to the Agreement that
it has power to become party to the Agreement as a Bank on the terms herein and
therein set out and has taken all necessary steps to authorise execution and
delivery of this Substitution Certificate.

 
6
The Existing Bank makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Agreement or any of the other Security Documents or any
document relating thereto and assumes no responsibility for the financial
condition of the Borrowers or any other party to the Agreement or any of the
other Security Documents or for the performance and observance by the Borrowers
or any other such party of any of its obligations under the Agreement or any of
the other Security Documents or any document relating thereto and any and all
such conditions and warranties, whether express or implied by law or otherwise,
are hereby excluded.

 
7
The Substitute hereby undertakes to the Existing Bank, the Borrowers and the
Agent and each of the other parties to the Agreement that it will perform in
accordance with their terms all those obligations which by the respective terms
of the Agreement will be assumed by it after acceptance of this Substitution
Certificate by the Agent.

 
8
All terms and expressions used but not defined in this Substitution Certificate
shall bear the meaning given to them in the Agreement.

 
9
This Substitution Certificate and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with English law.

 
Note: This Substitution Certificate is not a security, bond, note, debenture,
investment or similar instrument.
 
AS WITNESS the hands of the authorised signatories of the parties hereto on the
date appearing below.
 
56

--------------------------------------------------------------------------------



The Schedule
 
Commitment: $
Portion Transferred: $
Contribution: $
Portion Transferred: $
Next Interest Payment Date:

 
57

--------------------------------------------------------------------------------



Administrative Details of Substitute
 
Lending Office:
Account for payments:
Telephone:
Telex:
Attention:
[Existing Bank] 
 
[Substitute] 
 
By:
    
By:
    
Date:
   
Date:
   



The Agent
By:



    
on its own behalf
 

and on behalf of the Borrowers and the Banks and all other parties to the Agency
Agreement
Date:

58

--------------------------------------------------------------------------------


 
Schedule 5
 
Form of Master Swap Agreement


59

--------------------------------------------------------------------------------


 
Schedule 6
 
Form of Corporate Guarantee

60

--------------------------------------------------------------------------------



Schedule 7
 
Form of Mortgage

61

--------------------------------------------------------------------------------




Schedule 8
 
Form of Deed of Covenant

62

--------------------------------------------------------------------------------



Schedule 9
 
Form of Manager’s Undertaking

63

--------------------------------------------------------------------------------




Schedule 10
 
Form of Charter Assignment

64

--------------------------------------------------------------------------------



Schedule 11
 
Form of Swap Assignment

65

--------------------------------------------------------------------------------



Schedule 12
 
Form of Account Pledge

66

--------------------------------------------------------------------------------



BORROWERS
 
SIGNED by
)
     
for and on behalf of
)
 
 
 
GRASMERE MARITIME LIMITED
)
 
Attorney-in-Fact
 
pursuant to a power of attorney
)
     
dated                                            2007
)
                                   
SIGNED by
)
     
for and on behalf of
)
 
 
 
ULLSWATER MARITIME LIMITED
)
 
Attorney-in-Fact
 
pursuant to a power of attorney
)
     
dated                                            2007
)
                                   
SIGNED by
)
     
for and on behalf of
)
 
 
 
WINDERMERE MARITIME LIMITED
)
 
Attorney-in-Fact
 
pursuant to a power of attorney
)
     
dated                                            2007
)
                                   
CREDITORS
                 
BANKS
       
SIGNED by
)
 
 
 
for and on behalf of
)
 
Authorised Signatory
 
KfW
)
     
as authorised signatories
)
 
 
   
)
 
Authorised Signatory
                     
ARRANGER
       
SIGNED by
)
 
 
 
for and on behalf of
)
 
Authorised Signatory
 
KfW
)
     
as authorised signatories
)
 
 
       
Authorised Signatory
 

 
67

--------------------------------------------------------------------------------




AGENT
       
SIGNED by
)
 
 
 
for and on behalf of
)
 
Authorised Signatory
 
KfW
)
     
as authorised signatories
)
 
 
   
)
 
Authorised Signatory
                     
SECURITY TRUSTEE
       
SIGNED by
)
 
 
 
for and on behalf of
)
 
Authorised Signatory
 
KfW
)
     
as authorised signatories
)
 
 
   
)
 
Authorised Signatory
 

 
68

--------------------------------------------------------------------------------


 

 
Dated      July 30, 2007
               
MC SHIPPING INC.
(1)
 
and
   
KfW
(2)
 
(as Security Trustee)
                      
CORPORATE GUARANTEE
   
                                                                    
 

 

--------------------------------------------------------------------------------



Contents


Clause 
Page
     
1
Interpretation
1
     
2
Guarantee
3
     
3
Payments and Taxes
6
     
4
Representations and warranties
6
     
5
Undertakings
9
     
6
Set-off
12
     
7
Benefit of this Guarantee
12
     
8
Notices and other matters
12
     
9
Law and jurisdiction
14

 

--------------------------------------------------------------------------------


 
THIS GUARANTEE is dated
 
2007 and made BETWEEN:

 
(1)
MC SHIPPING INC. as guarantor (the “Guarantor”); and

 
(2)
KfW (the “Security Trustee”) as agent, security agent and trustee, for the
benefit of itself and each of the other Creditors (as defined below).

 
WHEREAS:
 
(A)
by a facility agreement dated
                                                   2007 (the “Facility
Agreement”) and made between (1) Grasmere Maritime Limited, Ullswater Maritime
Limited and Windemere Maritime Limited as joint and several borrowers
(the “Borrowers”), (2) the banks and financial institutions whose names and
addresses are set out in Schedule 1 to the Facility Agreement (the “Banks”), (3)
KfW as arranger (the “Arranger”), (4) KfW as swap bank (the “Swap Bank”), (5)
KfW as agent (the “Agent”), and (6) KfW (the “Security Trustee”) and together
with the Agent, Banks, the Arranger and the Swap Bank, the “Creditors” and each
a “Creditor”) as agent, security agent and trustee on behalf of the Creditors,
the Banks have agreed, upon and subject to the terms and conditions of the
Facility Agreement, to make available to the Borrowers as joint and several
borrowers, a loan facility of up to thirty five million ($35,000,000) (the
“Loan”);

 
(B)
by a master swap agreement dated                                       2007 and
the Schedule thereto made between (1) the Borrowers and (2) the Swap Bank
comprising an ISDA Master Agreement in the form or substantially in the form set
out as Schedule 5 to the Facility Agreement together with any Confirmations (as
defined therein) supplemental thereto (the “Master Swap Agreement”), the Swap
Bank agreed the terms and conditions upon which it would enter into an interest
rate swap  transaction(s) with the Borrowers in respect of the Loan (whether in
whole or in part as the case may be from time to time); and

 
(C)
the execution and delivery of this Guarantee is one of the conditions precedent
to the Banks making their Commitments available under the Facility Agreement.

 
IT IS AGREED as follows:
 
Interpretation
Defined expressions
In this Guarantee, unless the context otherwise requires or unless otherwise
defined in this Guarantee, words and expressions defined in the Facility
Agreement and used in this Guarantee shall have the same meaning where used in
this Guarantee.
 
Definitions
In this Guarantee, unless the context otherwise requires:
 
“Charters” means:
 
 
(a)
in respect of the GRASMERE, the time charter dated 13 June 2007 and made between
the Grasmere Borrower and Vitol S.A.;

 
 
(b)
in relation to the ULLSWATER, the time charter dated 24 March 1995 and made
between the Ullswater Seller and Vitol S.A. supplemented and amended by addendum
1 dated 26 August 1996, addendum 2 dated 19 February 1997, addendum 3 dated 30
July 1998, addendum 4 dated 21 September 1998, addendum 5 dated 24 April 2002,
addendum 6 dated 30 January 2006, addendum 7 dated 23 January 2007, addendum 8
dated 20 March 2007, each made between the Ullswater Seller and Vitol S.A. and
the triparty agreement dated 13 June 2007 made between the Windermere Seller,
the Grasmere Seller, the Ullswater Seller, the Corporate Guarantor and Vitol
S.A.; and

 
 
(c)
in relation to the WINDERMERE, the time charter dated 13 June 2007 and made
between the Windermere Borrower and Vitol S.A,

 
1

--------------------------------------------------------------------------------


 
and “Charter” means any of them;
 
“Collateral Instruments” means notes, bills of exchange, certificates of deposit
and other negotiable and non-negotiable instruments, guarantees, indemnities and
other assurances against financial loss and any other documents or instruments
which contain or evidence an obligation (with or without security) to pay,
discharge or be responsible directly or indirectly for, any indebtedness or
liabilities of the Borrowers or any other person liable and includes any
documents or instruments creating or evidencing a mortgage, charge (whether
fixed or floating), pledge, lien, hypothecation, assignment, trust arrangement
or security interest of any kind;
 
“Guaranteed Liabilities” means all moneys, obligations and liabilities expressed
to be guaranteed by the Guarantor in clause 2.1;
 
“Incapacity” means, in relation to a person, the death, bankruptcy, unsoundness
of mind, insolvency, liquidation, dissolution, winding-up, administration,
receivership, amalgamation, reconstruction or other incapacity of that person
whatsoever (and, in the case of a partnership, includes the termination or
change in the composition of the partnership); and
 
“Relevant Jurisdiction” means any jurisdiction in which or where the Guarantor
is incorporated, resident, domiciled, has a permanent establishment, carries on,
or has a place of business or is otherwise effectively connected.
 
Headings
Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Guarantee.
 
Constructions of certain terms
In this Guarantee, unless the context otherwise requires:
 
references to clauses are to be construed as references to the clauses of this
Guarantee;
 
references to (or to any specified provision of) this Guarantee or any other
document shall be construed as references to this Guarantee, that provision or
that document as in force for the time being and as amended from time to time in
accordance with the terms thereof, or, as the case may be, with the agreement of
the relevant parties;
 
words importing the plural shall include the singular and vice versa;
 
references to a time of day are to London time;
 
references to a person shall be construed as including references to an
individual, firm, company, corporation, unincorporated body of persons or any
Government Entity;
 
references to a “guarantee” include references to an indemnity or other
assurance against financial loss including, without limitation, an obligation to
purchase assets or services as a consequence of a default by any other person to
pay any Indebtedness and “guaranteed” shall be construed accordingly; and
 
references to any enactment, amended or extended shall be deemed to include
reference to such enactment as re-enacted, amended or extended.
 
Contracts (Rights of Third Parties) Act 1999
No term of this Guarantee is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a party to this Guarantee.
 
2

--------------------------------------------------------------------------------



Guarantee
Covenant to pay
In consideration of the Banks making or continuing loans, advances or guarantees
to, or otherwise giving credit or granting banking facilities or accommodation
or granting time to, the Borrowers pursuant to the Facility Agreement and for
the Swap Bank entering into the Master Swap Agreement, the Guarantor hereby
guarantees to pay to the Security Trustee, for the account of the Creditors or
any of them, on first demand by the Security Trustee all moneys and discharge
all obligations and liabilities now or hereafter due, owing or incurred by the
Borrowers to the Creditors or any of them under or pursuant to the Facility
Agreement, the Master Swap Agreement and the other Security Documents when the
same become due for payment or discharge whether by acceleration or otherwise,
and whether such moneys, obligations or liabilities are express or implied,
present, future or contingent, joint or several, incurred as principal or
surety, originally owing to the Creditors or any of them or purchased or
otherwise acquired by them or it, denominated in Dollars or in any other
currency, or incurred on any banking account or in any other manner
whatsoever.  Provided however, that the Guarantor will not be obliged or
required to pay out any moneys under this Guarantee until the earlier of: (a)
the date on which the Charters (or any of them) are terminated (whether by
effluxion of time or otherwise), suspended, novated, extended beyond their
original term in any way (including by way of any optional extension granted
pursuant to the terms of a Charter), or rescinded or (b) 29 February 2008.
 
Such liabilities shall, without limitation, include interest (as well after as
before judgment) to date of payment at such rates and upon such terms as may
from time to time be agreed, commission, fees and other charges and all legal
and other costs, charges and expenses on a full and unqualified indemnity basis
which may be incurred by the Creditors in relation to any such moneys,
obligations or liabilities or generally in respect of the Borrowers, the
Guarantor or any Collateral Instrument.
 
Guarantor as principal debtor; indemnity
As a separate and independent stipulation, the Guarantor agrees that if any
purported obligation or liability of the Borrowers (or any of them) which would
have been the subject of this Guarantee had it been valid and enforceable is not
or ceases to be valid or enforceable against the Borrowers (or any of them) on
any ground whatsoever whether or not known to the Creditors or any of them
(including, without limitation, any irregular exercise or absence of any
corporate power or lack of authority of, or breach of duty by, any person
purporting to act on behalf of the Borrowers (or any of them) or any legal or
other limitation, whether under the Limitation Acts or otherwise or any
disability or Incapacity or any change in the constitution of the Borrowers (or
any of them)) the Guarantor shall nevertheless be liable to the Creditors in
respect of that purported obligation or liability as if the same were fully
valid and enforceable and the Guarantor was the principal debtor in respect
thereof.  The Guarantor hereby agrees to keep the Creditors fully indemnified on
demand against all damages, losses, costs and expenses arising from any failure
of the Borrowers (or any of them) to perform or discharge any such purported
obligation or liability.
 
Statements of account conclusive
Any statement of account, signed as correct by an officer of the Security
Trustee, showing the amount of the Guaranteed Liabilities shall, in the absence
of manifest error, be binding and conclusive on and against the Guarantor.
 
No security taken by Guarantor
The Guarantor warrants that it has not taken or received, and undertake that
until all the Guaranteed Liabilities of the Borrowers have been paid or
discharged in full, it will not take or receive, the benefit of any security
from the Borrowers (or any of them) or any other person in respect of its
obligations under this Guarantee.
 
Interest
The Guarantor agrees to pay interest on each amount demanded of it under this
Guarantee from the date of such demand until payment (as well after as before
judgment) at the rate specified in clause 3.4 of the Facility Agreement which
shall apply to this Guarantee mutatis mutandis.  Such interest shall be
compounded at the end of each period determined for this purpose by the Security
Trustee in the event of it not being paid when demanded but without prejudice to
the Creditors’ right to require payment of such interest.
 
3

--------------------------------------------------------------------------------



Continuing security and other matters
This Guarantee shall:
 
secure the ultimate balance from time to time owing to the Creditors or any of
them by the Borrowers (or any of them) and shall be a continuing security,
notwithstanding any settlement of account or other matter whatsoever;
 
be in addition to any present or future Collateral Instrument, right or remedy
held by or available to the Creditors or any of them; and
 
not be in any way prejudiced or affected by the existence of any such Collateral
Instrument, rights or remedies or by the same becoming wholly or in part void,
voidable or unenforceable on any ground whatsoever or by the Security Trustee or
any of the other Creditors dealing with, exchanging, varying or failing to
perfect or enforce any of the same or giving time for payment or indulgence or
compounding with any other person liable.
 
Liability unconditional
The liability of the Guarantor shall not be affected nor shall this Guarantee be
discharged or reduced by reason of:
 
the Incapacity or any change in the name, style or constitution of the Borrowers
(or any of them) or any other person liable;
 
the Security Trustee or any of the other Creditors granting any time, indulgence
or concession to, or compounding with, discharging, releasing or varying the
liability of, the Borrowers (or any of them) or any other person liable or
renewing, determining, varying or increasing any accommodation, facility or
transaction or otherwise dealing with the same in any manner whatsoever or
concurring in, accepting or varying any compromise, arrangement or settlement or
omitting to claim or enforce payment from the Borrowers (or any of them) or any
other person liable; or
 
any act or omission which would not have discharged or affected the liability of
any Guarantor had it been a principal debtor instead of a Guarantor or by
anything done or omitted which but for this provision might operate to exonerate
the Guarantor.
 
Collateral Instruments
None of the Creditors shall be obliged to make any claim or demand on the
Borrowers (or any of them) or to resort to any Collateral Instrument or other
means of payment now or hereafter held by or available to them or it before
enforcing this Guarantee and no action taken or omitted by the Creditors in
connection with any such Collateral Instrument or other means of payment shall
discharge, reduce, prejudice or affect the liability of the Guarantor under this
Guarantee nor shall the Creditors be obliged to apply any money or other
property received or recovered in consequence of any enforcement or realisation
of any such Collateral Instrument or other means of payment in reduction of the
Guaranteed Liabilities.
 
Waiver of Guarantor’s rights
Until all the Guaranteed Liabilities have been paid, discharged or satisfied in
full (and notwithstanding payment of a dividend in any liquidation or under any
compromise or arrangement) the Guarantor agrees that, without the prior written
consent of the Security Trustee, it will not:
 
4

--------------------------------------------------------------------------------


 
exercise its rights of subrogation, reimbursement and indemnity against the
Borrowers (or any of them) or any other person liable;
 
demand or accept repayment in whole or in part of any indebtedness now or
hereafter due to the Guarantor from the Borrowers (or any of them) or from any
other person liable or demand or accept any Collateral Instrument in respect of
the same or dispose of the same;
 
take any step to enforce any right against the Borrowers (or any of them)  or
any other person liable in respect of any Guaranteed Liabilities; or
 
claim any set-off or counterclaim against the Borrowers (or any of them) or any
other person liable or claim or prove in competition with the Creditors or any
of them in the liquidation of the Borrowers (or any of them) or any other person
liable or have the benefit of, or share in, any payment from or composition
with, the Borrowers (or any of them) or any other person liable or any other
Collateral Instrument now or hereafter held by the Creditors for any Guaranteed
Liabilities or for the obligations or liabilities of any other person liable but
so that, if so directed by the Security Trustee, it will prove for the whole or
any part of its claim in the liquidation of the Borrowers (or any of them) or
any other person liable on terms that the benefit of such proof and of all money
received by it in respect thereof shall be held on trust for the Creditors and
applied in or towards discharge of the Guaranteed Liabilities in such manner as
the Security Trustee shall deem appropriate.
 
Suspense accounts
Any money received in connection with this Guarantee (whether before or after
any Incapacity of the Borrowers (or any of them) or the Guarantor) may be placed
to the credit of a suspense account with a view to preserving the rights of the
Creditors to prove for the whole of their respective claims against the
Borrowers (or any of them) or any other person liable or may be applied in or
towards satisfaction of such of the Guaranteed Liabilities as the Security
Trustee may from time to time conclusively determine in its absolute discretion.
 
Settlements conditional
Any release, discharge or settlement between the Guarantor and any of the
Creditors shall be conditional upon no security, disposition or payment to the
Creditors by the Borrowers (or any of them) or any other person liable being
void, set aside or ordered to be refunded pursuant to any enactment or law
relating to bankruptcy, liquidation, administration or insolvency or for any
other reason whatsoever and if such condition shall not be fulfilled the
Creditors shall be entitled to enforce this Guarantee subsequently as if such
release, discharge or settlement had not occurred and any such payment had not
been made.
 
Guarantor to deliver up certain property
If, contrary to clauses 0 or 0, the Guarantor takes or receives the benefit of
any security or receives or recovers any money or other property, such security,
money or other property shall be held on trust for the Security Trustee and
shall be delivered to the Security Trustee on demand.
 
Retention of this Guarantee
The Creditors shall be entitled to retain this Guarantee after as well as before
the payment or discharge of all the Guaranteed Liabilities for such period as
the Security Trustee may reasonably determine.
 
Payments and Taxes
No set-off or counterclaim
All payments to be made by the Guarantor under this Guarantee shall be made in
full, without any set-off or counterclaim whatsoever and, subject as provided in
clause 0, free and clear of any deductions or withholdings, in Dollars on the
due date to the account of the Agent referred to in clause 6.1 of the Facility
Agreement.  Save as otherwise expressly provided by the Facility Agreement such
payments shall be for the account of the Banks and the Swap Bank and the
Security Trustee shall forthwith distribute such payments in like funds as are
received by the Security Trustee to the Banks rateably in accordance with their
Commitments or Contributions, as the case may be or to the Swap Bank.
 
5

--------------------------------------------------------------------------------



Grossing up for Taxes
If at any time the Guarantor is required to make any deduction or withholding in
respect of Taxes from any payment due under this Guarantee for the account of
any Creditor (or if the Security Trustee is required to make any such deduction
or withholding from a payment to a Creditor), the sum due from the Guarantor in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, each Creditor receives
on the due date for such payment (and retains, free from any liability in
respect of such deduction or withholding) a net sum equal to the sum which it
would have received had no such deduction or withholding been required to be
made and the Guarantor shall jointly and severally indemnify each Creditor
against any losses or costs incurred by any of them by reason of any failure of
the Guarantor to make any such deduction or withholding or by reason of any
increased payment not being made on the due date for such payment.  The
Guarantor shall promptly deliver to the Security Trustee any receipts,
certificates or other proof evidencing the amounts (if any) paid or payable in
respect of any deduction or withholding as aforesaid.
 
Claw-back of Tax benefit
If, following any such deduction or withholding as is referred to in clause 3.2
from any payment by the Borrowers (or any of them), any Creditor shall receive
or be granted a credit against or remission for any Taxes payable by it, the
relevant Creditor shall, subject to the Borrowers (or any of them) having made
any increased payment in accordance with clause 3.2 and to the relevant Creditor
can do so without prejudicing the retention of the amount of such credit or
remission and without prejudice to the relevant Creditor to obtain any other
relief or allowance which may be available to it, reimburse the Borrowers (or
any of them) with such amounts as the relevant Creditor shall in its absolute
discretion certify to be the proportion of such credit or remission as will
leave the relevant Creditor (after such reimbursement) in no worse position that
it would have been in had there been no such deduction or withholding from the
payment by the Borrowers (or any of them) as aforesaid.  Such reimbursement
shall be made forthwith upon the relevant Creditor certifying that the amount of
such credit or remission has been received by it.  Nothing contained in this
Agreement shall oblige relevant Creditor to rearrange its tax affairs or to
disclose any information regarding its tax affairs and computations. Without
prejudice to the generality of the foregoing, the Borrowers (or any of them)
shall not, by virtue of this clause 3.3, be entitled to enquire about any
Creditor’s (as the case may be) tax affairs.
 
Representations and warranties
 
Continuing representations and warranties
The Guarantor represents and warrants that:
 
Due incorporation
the Guarantor and its Subsidiaries are duly incorporated and validly existing
under the laws of the respective countries of their incorporation as limited
liability companies and have power to carry on their respective businesses as
they are now being conducted and to own their respective property and other
assets;
 
Corporate power to Guarantee
the Guarantor has power to execute, deliver and perform its obligations under
this Guarantee; all necessary corporate, shareholder and other action has been
taken to authorise the execution, delivery and performance of the same and no
limitation on the powers of the Guarantor to borrow or give guarantees will be
exceeded as a result of this Guarantee;
 
6

--------------------------------------------------------------------------------


 
Binding obligations
this Guarantee constitutes valid and legally binding obligations of the
Guarantor enforceable in accordance with its terms;
 
No conflict with other obligations
the execution and delivery of, the performance of its obligations under, and
compliance with the provisions of, this Guarantee by the Guarantor will not
(a) contravene any existing applicable law, statute, rule or regulation or any
judgment, decree or permit to which the Guarantor is subject, (b) conflict with,
or result in any breach of any of the terms of, or constitute a default under,
any agreement or other instrument to which the Guarantor is a party or is
subject or by which it or any of its property is bound, (c) contravene or
conflict with any provision of the Guarantor’s Articles of
Incorporation/By-laws/Statutes or other constitutional documents or (d) result
in the creation or imposition of or oblige the Guarantor or any of its
Subsidiaries to create any Encumbrance on that Guarantor's or its Subsidiaries’
undertakings, assets, rights or revenues;
 
No litigation
no litigation, arbitration or administrative proceeding is taking place, pending
or, to the knowledge of the officers of the Guarantor, threatened against the
Guarantor or any of its Subsidiaries which could have a material adverse effect
on the business, assets or financial condition of the Guarantor or any of its
Subsidiaries;
 
Financial statements correct and complete
the audited financial statements of the Guarantor, the audited consolidated
financial statements of the Guarantor and its Subsidiaries in respect of the
financial year ended on 31 December 2006 and the Form 10-Q reports of the
Guarantor as delivered to the Security Trustee have been prepared in accordance
with generally accepted international accounting principles and practices which
have been consistently applied and present fairly and accurately the financial
position of the Guarantor and the consolidated financial position of the
Guarantor and its Subsidiaries as at such date and the results of the operations
of the Guarantor and the consolidated results of the operations of the Guarantor
and its Subsidiaries respectively for the financial year or, in the case of the
Form 10-Q reports, the financial quarter to which they relate ended on such date
and, as at such date, neither the Guarantor nor any of its Subsidiaries had any
significant liabilities (contingent or otherwise) or any unrealised or
anticipated losses which are not disclosed by, or reserved against or provided
for in, such financial statements;
 
No filings required
it is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of this Guarantee that it or any other instrument be
notarised, filed, recorded, registered or enrolled in any court, public office
or elsewhere in any Relevant Jurisdiction or that any stamp, registration or
similar tax or charge be paid in any Relevant Jurisdiction on or in relation to
this Guarantee and this Guarantee is in proper form for its enforcement in the
courts of each Relevant Jurisdiction;
 
Choice of law
the choice by the Guarantor of English law to govern this Guarantee and the
submission by the Guarantor to the non-exclusive jurisdiction of the English
courts is valid and binding;
 
7

--------------------------------------------------------------------------------


 
No immunity
neither the Guarantor nor any of its assets is entitled to immunity on the
grounds of sovereignty or otherwise from any legal action or proceeding (which
shall include, without limitation, suit, attachment prior to judgment, execution
or other enforcement); and
 
Consents obtained
every consent, authorisation, licence or approval of, or registration with or
declaration to, governmental or public bodies or authorities or courts required
by of the Guarantor to authorise, or required by the Guarantor in connection
with, the execution, delivery, validity, enforceability or admissibility in
evidence of this Guarantee or the performance by the Guarantor of its
obligations under this Guarantee has been obtained or made and is in full force
and effect and there has been no default in the observance of the conditions or
restrictions (if any) imposed in, or in connection with, any of the same.
 
Initial representations and warranties
The Guarantor further represents and warrants that:
 
No material adverse change
there has been no material adverse change in the financial position of the
Guarantor or the consolidated financial position of the Guarantor and its
Subsidiaries from that described to the Guarantor in the negotiations of this
Guarantee or set forth in the financial statements referred to in clause 0;
 
Pari passu
the obligations of the Guarantor under this Guarantee are direct, general and
unconditional obligations of the Guarantor and rank at least pari passu with all
other present and future unsecured and unsubordinated Indebtedness of the
Guarantor with the exception of any obligations which are mandatorily preferred
by law and not by contract;
 
No default under other Indebtedness
neither the Guarantor nor any of its Subsidiaries are (nor would with the giving
of notice or lapse of time or the satisfaction of any other condition or any
combination thereof be) in breach of or in default under any agreement relating
to Indebtedness to which it is a party or by which it may be bound;
 
Information
the information, exhibits and reports furnished by the Guarantor to the Security
Trustee and the other Creditors in connection with the negotiation and
preparation of this Guarantee or the other Security Documents to which such
Guarantor, is, or is to be, a party are true and accurate in all material
respects and not misleading, do not omit material facts and all reasonable
enquiries have been made to verify the facts and statements contained therein;
there are no other facts the omission of which would make any fact or statement
therein misleading;
 
No withholding Taxes
no Taxes are imposed by withholding or otherwise on any payment to be made by
the Guarantor under this Guarantee or under the Security Documents to which, the
Guarantor is, or is to be, a party or are imposed on or by virtue of the
execution or delivery by the Guarantor of this Guarantee or under the Security
Documents to which, the Guarantor is, or is to be, a party or any document or
instrument to be executed or delivered under this Guarantee or any document or
instrument to be executed or delivered thereunder; and
 
8

--------------------------------------------------------------------------------


 
No Default
no Default has occurred.
 
Repetition of representations and warranties
On and as of each day from the date of this Guarantee until all moneys due or
owing by the Borrowers under the Facility Agreement, the Master Swap Agreement
and/or the other Security Documents and/or by the Guarantor under this Guarantee
have been paid in full the Guarantor shall be deemed to repeat the
representations and warranties in clause 0 (and so that for this purpose the
representation and warranty in clause 0 shall refer to the then latest audited
financial statements delivered to the Creditors under clause 0) as if made with
reference to the facts and circumstances existing on each such day.
 
Undertakings
General
The Guarantor undertakes that, from the date of this Guarantee and so long as
any moneys are owing under this Guarantee, it will:
 
Notice of default
promptly inform the Security Trustee of any occurrence of which it becomes aware
which might adversely affect the ability of the Guarantor to perform its
obligations under this Guarantee and without limiting the generality of the
foregoing, will promptly inform the Security Trustee of any Default or of any
material litigation, arbitration or similar proceedings affecting the Borrowers
and/or the Ships forthwith upon becoming aware thereof and will from time to
time, if so requested by the Security Trustee, confirm to the Security Trustee
in writing that, save as otherwise stated in such confirmation, no Default has
occurred and is continuing and no material litigation, arbitration or similar
proceedings has been commenced by or against the Borrowers and/or the Ships;
 
Consents and licences
without prejudice to clause 0, obtain or cause to be obtained, maintain in full
force and effect and comply in all material respects with the conditions and
restrictions (if any) imposed in, or in connection with, every consent,
authorisation, licence or approval of governmental or public bodies or
authorities or courts and do, or cause to be done, all other acts and things
which may from time to time be necessary or desirable under applicable law for
the continued due performance of all its obligations under this Guarantee;
 
Pari passu
ensure that its obligations under this Guarantee shall, without prejudice to the
provisions of clause 0, at all times rank at least pari passu with all its other
present and future unsecured and unsubordinated Indebtedness with the exception
of any obligations which are mandatorily preferred by law and not by contract;
 
Financial statements
prepare financial statements of the Guarantor and consolidated financial
statements of the Guarantor and its Subsidiaries in accordance with generally
accepted international principles and practices consistently applied in respect
of each financial year and cause the same to be reported on by its auditors and
prepare unaudited financial statements of the Guarantor and unaudited
consolidated financial statements of the Guarantor and its Subsidiaries in
respect of each quarter on the same basis as the annual statements (Form 10-Q
reports in respect of the Guarantor for each quarter (in a form satisfactory to
the Security Trustee) shall be acceptable in this respect) and deliver to the
Security Trustee as many copies of the same as the Security Trustee may
reasonably require as soon as practicable but not later than one hundred and
eighty (180) days (in the case of audited financial statements) or ninety (90)
days (in the case of unaudited financial statements) after the end of the
financial period to which they relate;
 
9

--------------------------------------------------------------------------------


 
Delivery of reports
deliver to the Security Trustee and each Bank as many copies as they may
reasonably require of every report, circular, notice or like document issued by
the Guarantor to its shareholders or creditors generally; and
 
 
Provision of other information
provide the Security Trustee, the Swap Bank and each Bank with:
 
 
(a)
such financial and other information concerning the Guarantor and its affairs as
the Security Trustee, the Swap Bank  or any Bank may from time to time
reasonably require; and

 
 
(b)
such documents and evidence as the Security Trustee, the Swap Bank and any Bank
shall from time to time require, based on applicable law and regulations from
time to time and the Security Trustee, the Swap Bank and such Bank’s own
internal guidelines from time to time to identify the Guarantor and any other
persons involved or affected by the transaction(s) contemplated by this
Guarantee.

 
Negative undertakings
The Guarantor undertakes that from the date of this Guarantee and so long as any
moneys are owing under this Guarantee it will not, without the prior written
consent of the Security Trustee (such consent not to be unreasonably withheld or
delayed):
 
Disposals
and will procure that none of its Subsidiaries will, sell, transfer, lend or
otherwise dispose of or cease to exercise direct control over any part (being
either alone or when aggregated with all other disposals falling to be taken
into account pursuant to this clause 0 material in the opinion of the Agent in
relation to the undertakings, assets, rights and revenues of such Guarantor and
its Subsidiaries taken as a whole) of its present or future undertakings,
assets, rights or revenues (otherwise than by transfers, sales or disposals for
full consideration in the ordinary course of trading) whether by one or a series
of transactions related or not;
 
Constitutional documents
agree to any change to its Articles of incorporation/By-laws/statues or other
constitutional documents; and
 
Ownership
 
(c)
permit any change in the legal and beneficial ownership of the shares in the
Borrowers; or

 
 
(d)
permit any change in the majority shareholders of the Guarantor from that
disclosed to the Agent on or before the date of this Guarantee save that no such
consent shall be required if the Guarantor shall become a Subsidiary of Bear
Stearns Merchant Manager III, L.P. and the Agent’s consent to a future transfer
of shares in the Guarantor that would result in the Guarantor ceasing to be a
Subsidiary of Bear Stearns Merchant Manager III, L.P.  shall not be unreasonably
withheld or delayed.

 
Financial Undertakings
The Guarantor further undertakes with the Security Trustee that, from the date
of this Guarantee and so long as any moneys are owing under this Guarantee:
 
10

--------------------------------------------------------------------------------


 
the ratio of the Guarantor’s and its Subsidiaries’ consolidated EBITDA to
Interest expense shall never fall below 2:1;
 
the value of the Guarantor’s Net Worth shall never fall below $30,000,000; and
 
the Guarantor shall have a minimum Cash of $5,000,000,
For the purposes of this clause 5.3 the terms: (a) “Net Worth” means the
aggregate of the Guarantor’s Total Assets less the Guarantor’s Total Liabilities
as each such term is respectively determined in accordance with the audited and
unaudited consolidated financial statements of the Guarantor and its
Subsidiaries delivered to the Security Trustee under clause 0; (b)
“EBITDA” means the earnings of the Guarantor before interest, taxes,
depreciation and amortization as determined in accordance with the audited and
unaudited consolidated financial statements of the Guarantor and its
Subsidiaries delivered to the Security Trustee under clause 5.1.4; (c) “Interest
expense” shall be determined in accordance with the audited and unaudited
consolidated financial statements of the Guarantor and its Subsidiaries
delivered to the Security Trustee under clause 5.1.4; and (d) “Cash” means
“cash” as determined in accordance with the audited and unaudited consolidated
financial statements of the Guarantor and its Subsidiaries delivered to the
Security Trustee under clause 5.1.4.
 
For the avoidance of doubt where reference is made in this clause 5.3 to
calculations being made in accordance with the audited and unaudited
consolidated financial statements of the Guarantor and its Subsidiaries
delivered to the Security Trustee under clause 5.1.4, the first such
calculations shall be made on the basis of the audited consolidated financial
statements of the Guarantor and its Subsidiaries in respect of the financial
year ended 31 December 2006, and in the event that the Guarantor shall ever
change the basis of calculation or the accounting basis of its audited or
unaudited consolidated financial statements (whether in form or substance) the
calculations set out in this clause 5.3 shall be made by the Security Trustee in
the manner which in the reasonable opinion of the Security Trustee resembles
most closely that evidenced by the audited consolidated financial statements
delivered to the Security Trustee in respect of the financial year ended on
31 December 2006.
 
Compliance certificate
The Guarantor undertakes that, from the date of this Guarantee and so long as
moneys are owing under this Guarantee, it will deliver to the Security Trustee,
together with the audited and unaudited financial statements prepared pursuant
to clause 5.1.4 in respect of each financial quarter or financial year (as the
case may be) to which such certificate relates, for distribution to the Banks,
sufficient copies for all the Banks of a written certificate from the finance
director (or equivalent) of the Guarantor certifying:
 
 
(e)
the amount of (i) EBITDA and Interest expense determined for the proposal clause
5.3.1, (ii) the value of the Net Worth for the purposes of clause 5.3.2 and
(iii) the amount of the Cash determined for the purposes of clause 5.3.3, in
each case, on the basis (inter alia) of the assets and liabilities shown in the
latest audited or, as the case may be, unaudited financial statements of the
Guarantor to be produced pursuant to clause 5.1.4 at such date; and

 
 
(f)
that the Guarantor is in compliance with its obligations in clause 5.3 (or, if
it was not in compliance, indicating the extent of the breach).

 
Each such certificate to be provided hereunder shall be accompanied by adequate
information supporting the values so placed on the various assets.
 
Set-off
The Guarantor authorises each Bank and the Swap Bank to apply any credit balance
to which the Guarantor is then entitled on any account of the Guarantor with
such Bank and the Swap Bank at any of its branches in or towards satisfaction of
any sum then due and payable from the Guarantor to such Bank or the Swap Bank
under this Guarantee.  For this purpose each Bank and the Swap Bank is
authorised to purchase with the moneys standing to the credit of such account
such other currencies as may be necessary to effect such application.  Neither
the Bank nor the Swap Bank shall be obliged to exercise any right given to it by
this clause 6.  Each Bank and the Swap Bank shall notify the Security Trustee
and the Guarantor forthwith upon the exercise or purported exercise of any right
of set-off giving full details in relation thereto and the Security Trustee
shall inform the other Creditors.

11

--------------------------------------------------------------------------------


 
Benefit of this Guarantee
Benefit and burden
This Guarantee shall be binding upon the Guarantor and its successors in title
and shall enure for the benefit of the Security Trustee, for the benefit of
itself and each of the other Creditors and their respective successors in title
and (in the case of the Banks) their Assignees and Substitutes.  The Guarantor
expressly acknowledges and accepts the provisions of clause 15 of the Facility
Agreement and agree that any person in favour of whom an assignment or a
transfer is made in accordance with such clause shall be entitled to the benefit
of this Guarantee.
 
Changes in constitution or reorganisation of Creditors
For the avoidance of doubt and without prejudice to the provisions of clause 0,
this Guarantee shall remain binding on the Guarantor notwithstanding any change
in the constitution of the Creditors or any of them or their or its absorption
in, or amalgamation with, or the acquisition of all or part of their or its
undertaking or assets by, any other person, or any reconstruction or
reorganisation of any kind, to the intent that this Guarantee shall remain valid
and effective in all respects in favour of any assignee, transferee or other
successor in title of the Creditors in the same manner as if such assignee,
transferee or other successor in title had been named in this Guarantee as a
party instead of, or in addition to, the relevant Creditor, as the case may be.
 
No assignment by Guarantor
The Guarantor may not assign or transfer any of its rights or obligations under
this Guarantee.
 
Disclosure of information
Any Creditor may disclose to a prospective assignee or transferee or to any
other person who may propose entering into contractual relations with such
Creditor in relation to the Facility Agreement such information about the
Guarantor as such Creditor shall consider appropriate provided such prospective
assignee, substitute or transferee enters into a confidentiality agreement with
the Security Trustee and the Creditors in relation to such information.
 
Notices and other matters
Notice
Every notice, request, demand or other communication under this Guarantee shall:
 
be in writing delivered personally or by first-class prepaid letter (airmail if
available) or facsimile transmission or other means of telecommunication in
permanent written form;
 
be deemed to have been received, subject as otherwise provided in this
Guarantee, in the case of a letter, when delivered personally or three days
after it has been put into the post, in the case of a facsimile transmission or
other means of telecommunication in permanent written form, at the time of
despatch (provided that, if the date of despatch is not a business day in the
country of the addressee or if the time of despatch is after the close of
business in the country of the addressee it shall be deemed to have been
received at the opening of business on the next such business day); and
 
be sent:
 
 
(g)
to the Guarantor at:

 
 
Gildo Pastor Center

 
7 rue du Gabion

 
MC 98000

 
Monaco

     

 
Fax:
+377 9797 4999

 
Attention: Finance Department

 
12

--------------------------------------------------------------------------------



 
(h)
to the Security Trustee at:

 
 
KfW

 
Palmengartenstrasse 5-9, D60325

 
Frankfurt am Main

 
Federal Republic of Germany

 
 
Fax:
+49 69 7431 2944

 
Attention:
Credit Operations

 
Shipping X4b1

 
or to such other address or facsimile number as is notified by the Guarantor or
the Security Trustee to the other parties to this Guarantee.
 
No implied waivers, remedies cumulative
No failure or delay on the part of the Creditors or any of them to exercise any
power, right or remedy under this Guarantee shall operate as a waiver thereof,
nor shall any single or partial exercise by the Security Trustee or the other
Creditors or any of them of any power, right or remedy preclude any other or
further exercise thereof or the exercise of any other power, right or
remedy.  The remedies provided in this Guarantee are cumulative and are not
exclusive of any remedies provided by law.
 
English translations
All certificates, instruments and other documents to be delivered under or
supplied in connection with this Guarantee shall be in the English language or
shall be accompanied by a certified English translation upon which the Creditors
shall be entitled to rely.
 
Other guarantors
The Guarantor agrees to be bound by this Guarantee notwithstanding that any
other person intended to execute or to be bound by any other Guarantee or
assurance under or pursuant to the Facility Agreement may not do so or may not
be effectually bound and notwithstanding that such other Guarantee or assurance
may be determined or be or become invalid or unenforceable against any other
person, whether or not the deficiency is known to the Creditors or any of them.
 
Expenses
The Guarantor agrees to reimburse the Creditors or any of them on demand for all
legal and other costs, charges and expenses on a full and unqualified indemnity
basis which may be incurred by the Creditors or any of them in relation to the
enforcement of this Guarantee against the Guarantor.
 
Partial Invalidity
If, at any time, any provision of this Guarantee is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision in any other respect or
under the law of any other jurisdiction will be affected or impaired in any way.
 
Counterparts
This Guarantee may be entered into in any number of counterparts and by the
parties to it on separate counterparts, each of which when executed and
delivered shall be an original, but all the counterparts together shall
constitute one and the same instrument.
 
13

--------------------------------------------------------------------------------


 
Law and jurisdiction
 
Law
This Guarantee is governed by and shall be construed in accordance with English
law.
 
Submission to jurisdiction
The Guarantor agrees for the benefit of the Creditors that any legal action or
proceedings arising out of or in connection with this Guarantee against the
Guarantors or any of them or any of its assets may be brought in the English
courts, irrevocably and unconditionally submit to the jurisdiction of such
courts and irrevocably designates, appoints and empowers H. Clarkson & Co. Ltd
of St Magnus House, 3 Lower Thames Street, London EC3R 6HE, England to receive
for it and on its behalf, service of process issued out of the English courts in
any such legal action or proceedings.  The submission to such jurisdiction shall
not (and shall not be construed so as to) limit the right of the Creditors to
take proceedings against the Guarantor in the courts of any other competent
jurisdiction, nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.
 
The Guarantor further agrees that only the courts of England and not those of
any other State shall have jurisdiction to determine any claim which the
Guarantor may have against the Creditors arising out of or in connection with
this Guarantee.
 
IN WITNESS whereof the parties to this Guarantee have caused this Guarantee to
be duly executed as a deed on the date first above written.
 


SIGNED, SEALED and DELIVERED
)
     
as a DEED
)
     
by
)
     
for and on behalf of
)
     
MC SHIPPING INC.
)
     
pursuant to a power of attorney
)
      
dated                                                  2007
)
 
Attorney-in-Fact
 
in the presence of:
)
                          
Witness
                 
Name:
                 
Address:
                 
Occupation:
                 
SIGNED, SEALED and DELIVERED
)
     
as a DEED by
)
      
for and on behalf of
)
 
Authorised Signatory
 
KfW
)
     
as authorised signatories
)
      
in the presence of:
)
 
Authorised Signatory
                      
Witness
                 
Name:
                 
Address:
                 
Occupation:
       

 
 
14

--------------------------------------------------------------------------------